




ACQUISITION AND CONTRIBUTION AGREEMENT


BETWEEN




MEDIA CENTER DEVELOPMENT, LLC



AND




P2 HUDSON MC PARTNERS, LLC


FOR


PINNACLE 2 PROPERTY
LOCATED AT
3300 WEST OLIVE AVENUE
BURBANK, CALIFORNIA





1



--------------------------------------------------------------------------------




Table of Contents
ARTICLE I DEFINITIONS1
ARTICLE II ACQUISITION AND CONTRIBUTION OF THE PROPERTY9
2.1Transfer, Contribution and Conveyance    9
2.2Loan Obligation    9
2.3Contribution Value/Membership Interest    9
2.4Other Consideration; Material Inducement    9
2.5Indivisible Economic Package    9
2.6Consideration Allocation    10
ARTICLE III TRANSFEROR’S DELIVERIES10
3.1Survey    10
3.2Title Insurance Commitment    10
3.3Plans and Records, Permits, Contracts and Tax Records    10
3.4Leases    10
3.5Insurance Policies    10
ARTICLE IV INVESTIGATION OF THE PROPERTY11
4.1Inspection of Property    11
ARTICLE V TITLE11

1



--------------------------------------------------------------------------------



5.1Transferee’s Review of Title    11
5.2Status of Title    12
5.3Issuance of Title Policy    12
NTIES
12

6.1Status; Authority    12
6.2Consents; Binding Obligations    12
6.3No Bankruptcy    13
6.4No Legal Actions    13
6.5No Condemnation    13
6.6Environmental    13
6.7No Violations    13
6.8Personal Property    13
6.9Rent Roll    13
6.10Leases    13
6.11Security Deposits    14
6.12REA    14
6.13Material Contracts    14
6.14Termination of Existing Property Management Agreements    14
6.15Employee Matters    14
6.16Tenants Costs; Landlord Work Expenses    14
6.17No ROFO’s, ROFR’s or Similar Rights to Purchase the Property    14

2



--------------------------------------------------------------------------------



6.18Not a Foreign Person    15
6.19Title Representations and Warranties    15
6.20Insurance    15
6.21Non-Foreign Status    15
6.22Not a Prohibited Person    15
6.23Loan Obligation    15
6.24As-Is    15
6.25Patriot Act    17
6.26Encumbrances on Personal Property    17
ARTICLE VII TRANSFEREE’S REPRESENTATIONS AND WARRANTIES17
7.1Authority    17
7.2No Conflicts    17
7.3Consents; Binding Obligations    18
7.4No Bankruptcy    18
7.5Not a Prohibited Person    18
IONAL UNDERTAKINGS
18

8.1Operation of the Property    18
8.2Casualty Damage/Condemnation    21
8.3Risk of Loss    22
ARTICLE IX TRANSFEREE’S OBLIGATION TO CLOSE22

3



--------------------------------------------------------------------------------



9.1Transferee’s Conditions    22
9.2Loan Obligation    23
9.3Failure of Conditions    24
FEROR’S OBLIGATION TO CLOSE
24

10.1Transferor’s Conditions    24
10.2Failure of Conditions    25
ARTICLE XI CLOSING25
11.1Time of Closing    25
11.2Deliveries at Closing by Transferor    25
11.3Deliveries at Closing by Transferee    27
11.4Deliveries Outside of Escrow    28
11.5Actions by Escrow Agent    29
11.6Actions by Escrow Agent    30
ARTICLE XII PRORATIONS AND CLOSING EXPENSES30
12.1Prorations    30
12.2Closing Expenses    34
ARTICLE XIII REMEDIES35
13.1Breach by Transferor    35
13.2Breach by Transferee    36

4



--------------------------------------------------------------------------------



V ESCROW
36

14.1Escrow    36
ARTICLE XV MISCELLANEOUS37
15.1Brokers    37
15.2Expenses    38
15.3Further Assurances    38
15.4Survival of Representations and Warranties    38
15.5Partial Invalidity    38
15.6Time of Essence    39
15.7Construction of Agreement    39
15.8Amendments/Waiver    39
15.9Entire Agreement    39
15.10Counterparts; Facsimile/PDF    39
15.11Dates    39
15.12Governing Law/Jurisdiction    39
15.13Intentionally Omitted    39
15.14Notices    39
15.15Headings/Use of Terms/Exhibits    41
15.16Assignment    41
15.17Attorney’s Fees    42
15.18Indemnification    42

5



--------------------------------------------------------------------------------



15.19Post-Closing Access to Records    42
15.20Transfer Development Rights    42
15.211031 Exchange    43
15.22Third-Party Beneficiaries    44





6



--------------------------------------------------------------------------------




ACQUISITION AND CONTRIBUTION AGREEMENT
THIS ACQUISITION AND CONTRIBUTION AGREEMENT (this “Agreement”) is made as of
November __, 2012 (the “Effective Date”), by and between MEDIA CENTER
DEVELOPMENT, LLC, a Delaware limited liability company, having an address at c/o
M. David Paul Development LLC, 100 Wilshire Boulevard, Suite 1600, Santa Monica,
California 90401 (“Transferor”), and P2 HUDSON MC PARTNERS, LLC, a Delaware
limited liability company, having an address at c/o Hudson Pacific Properties,
Inc., 11601 Wilshire Boulevard, Suite 1600, Los Angeles, California 90025
(“Transferee”).
RECITALS
WHEREAS, Transferor desires to cause its wholly owned subsidiary 3300 West
Olive, LLC, a Delaware limited liability company (“Property Owner”), to
transfer, assign, contribute and convey to Transferee all of Property Owner’s
right, title and interest in and to the Property (as hereinafter defined)
including, without limitation, the office building (the “Building”) located at
3300 West Olive Avenue, in the City of Burbank, County of Los Angeles, State of
California, and which is more particularly described on Schedule A attached
hereto and made a part hereof, commonly known as “Pinnacle 2”, and Transferee
desires to accept all of Property Owner’s right, title and interest in and to
the Property including, without limitation, the Building, upon the terms and
covenants and subject to the conditions set forth below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:
AGREEMENT

1



--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
1.1    “12-Month Reconciliation Amounts” has the meaning set forth in Section
12.1(c).
1.2    “12-Month Reconciliation Date” has the meaning set forth in Section
12.1(c).
1.3    “Acknowledgment” has the meaning set forth in Section 11.2(h).
1.4    “Agreement” has the meaning set forth in the introductory paragraph.
1.5    “Assignment of Leases and Contracts” has the meaning set forth in
Section 11.2(c).
1.6    “Bill of Sale” has the meaning set forth in Section 11.2(b).
1.7    “BSA” has the meaning set forth in Section 6.25.
1.8    “Building” has the meaning set forth in the Recitals.
1.9    “Business Day” means each day of the year other than Saturdays, Sundays,
legal holidays and days on which banking institutions are generally authorized
or obligated by Law to close in the state in which Escrow Agent is located or
the state in which the Real Property is located.
1.10    “City” has the meaning set forth in Section 15.20.
1.11    “Closing” has the meaning set forth in Section 11.1.
1.12    “Closing Date” has the meaning set forth in Section 11.1.
1.13    “Closing Documents” means those documents required to be delivered by
Transferor or Transferee at the Closing pursuant to Sections 11.2 and 11.3,
respectively, or pursuant to or in connection with any other provision of this
Agreement.
1.14    “Closing Statement” has the meaning set forth in Section 11.2(k).
1.15    “Code” means the Internal Revenue Code of 1986, as amended.
1.16    “Commission” has the meaning set forth in Section 15.1.
1.17    “Contracts” means all right, title and interest of Property Owner in and
to all contracts, agreements or commitments, oral or written, binding upon or
relating to the Property, other than contracts, agreements or commitments (i)
that, pursuant to their respective terms, expire prior to the Closing and/or
(ii) that are terminated in accordance with their respective terms and the terms
of this Agreement prior to the Closing; provided, however, that the term
“Contracts” shall not include Leases.

1



--------------------------------------------------------------------------------



1.18    “Contribution Value” means $130,000,000.00, subject to adjustments for
prorations under Article XII hereof.
1.19    “Cut-Off Time” has the meaning set forth in Section 12.1(a).
1.20    “DBRE” has the meaning set forth in Section 2.4.
1.21    “Deed” has the meaning set forth in Section 11.2(a).
1.22    “Development Rights Deed” has the meaning set forth in Section 15.20.“”
1.23    “Effective Date” has the meaning set forth in the introductory
paragraph.
1.24    “Environmental Laws” means all federal, state and local environmental
laws, rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any Governmental Entity
and in effect as of the date of this Agreement with respect to or which
otherwise pertain to or affect the Real Property, or any portion thereof, the
use, ownership, occupancy or operation of the Real Property, or any portion
thereof, or Property Owner, and as the same have been amended, modified or
supplemented from time to time prior to the date of this Agreement, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air
Quality Research Act (42 U.S.C. § 7401 note, et seq.), the Superfund Amendment
Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), any and all comparable
state and local laws, including, without limitation, Sections 25115, 25117,
25122.7, 25140, 25249.8, 25281, 25501 and 25316 of the California Health and
Safety Code, Section 2782.6(d) of the California Civil Code and Chapter 11 of
Title 22 of the California Code of Regulations, and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the aforementioned laws.
1.25    “Escrow Agent” means Chicago Title Insurance Company, having an address
of 26415 Carl Boyer Drive, Suite 255, Santa Clarita, California, 91350,
Attention: Maggie G. Watson, Senior Vice President, having a phone number of
661-753-5701 and a facsimile number of 661-753-5730.
1.26    “Excess TDR” has the meaning set forth in Section 15.20.
1.27    “Exchange” has the meaning set forth in Section 15.21.
1.28    “Existing Survey” has the meaning set forth in Section 3.1.
1.29    “Final Closing Statement” has the meaning set forth in Section 12.1(b).

2



--------------------------------------------------------------------------------



1.30    “Governmental Entity” means the various governmental and quasi-
governmental bodies or agencies having jurisdiction over Transferor, Property
Owner, the Real Property or any portion thereof.
1.31    “Hazardous Materials” means any pollutants, contaminants, hazardous or
toxic substances, materials or wastes (including petroleum, petroleum
by-products, methane, radon, asbestos and asbestos containing materials,
polychlorinated biphenyls (“PCB’s”), PCB-containing equipment, radioactive
elements, infectious agents, and urea formaldehyde), as such terms are used in
any Environmental Laws (excluding solvents, cleaning fluids and other lawful
substances used in the ordinary operation and maintenance of the Property, to
the extent in closed containers.
1.32    “Hudson” means Hudson JW, LLC, a Delaware limited liability company.
1.33    “Improvements” means any and all buildings, improvements, structures,
parking facilities and fixtures now or hereafter placed, constructed, installed
or located on the Land, including the Building and all apparatus, equipment and
appliances affixed to and used in connection with the operation or occupancy of
the Land or the Building (such as heating, air conditioning, and mechanical
systems).
1.34    “Intangible Property” means all right, title and interest of Property
Owner in and to any and all intangible property, goodwill, rights, privileges,
and appurtenances in any way related to, or used in connection with, the
ownership, operation, maintenance, use or occupancy of the Property (other than
the Contracts and the Leases) to the extent that they are assignable, including
the Permits, Plans and Records, guaranties, warranties, all escrow accounts and
reserves maintained by Property Owner or any lender or regulatory body in
connection with the Loan Obligation, websites, e-mail addresses, trade names,
trademarks, telephone and facsimile numbers assigned to the Property or to the
Property’s management office and the name “Pinnacle 2”, and all rights, claims
and recoveries under insurance policies related to the Real Property and/or the
Personal Property.
1.35    “Land” means the real property described on Schedule A, together with
all of Property Owner’s right, title and interest in and to all reversions,
remainders, privileges, easements, rights-of-way, appurtenances, agreements,
rights, licenses, tenements and hereditaments appertaining to or otherwise
benefiting or used in connection with said real property or the Improvements,
together with all of Property Owner’s right, title and interest in and to any
open or proposed strips and gores of land, streets, alleys, public ways or
rights-of-way abutting, adjoining, adjacent, connected or appurtenant to such
real property, and together with all of Property Owner’s right, title and
interest in and to all minerals and mineral rights, oil, gas, and oil and gas
rights, other hydrocarbon substances and rights, development rights, air rights,
water and water rights, wells, well rights and well permits, water and sewer
taps (or their equivalents), and sanitary or storm sewer capacity appertaining
to or otherwise benefiting or used in connection with said real property or the
Improvements.
1.36    “Landlord Work Expenses” has the meaning set forth in Section 6.16.

3



--------------------------------------------------------------------------------



1.37    “Laws” means all federal, state and local laws, statutes, codes,
regulations, rules, ordinances, orders, policy directives, binding written
interpretations, binding written policies, judgments or decrees (including
common law), including those of judicial and administrative bodies.
1.38    “Leases” means all leases, licenses, tenancies or occupancy arrangements
(whether written or oral), including any Tenant guaranties delivered in
connection with any of the foregoing, and any and all amendments thereto, and
all right, title and interest of Property Owner as landlord thereunder,
affecting any portion of the Real Property, if any, in each case, (i) effective
as of the Effective Date or (ii) entered into during the period from the
Effective Date to (but not including) the Closing Date with Transferee’s prior
written consent and otherwise in accordance with this Agreement.
1.39    “Lender” means Greenwich Capital Financial Products, Inc., a Delaware
corporation (together with its successors and/or assigns).
1.40    “Liens” means any and all claims, covenants, conditions, restrictions,
easements, rights-of-way, judgments, mortgages, pledges, hypothecations,
assignments, deposits, arrangements, encumbrances, liens (statutory or other),
charges, security interests, options, pledges, preferences, priorities or other
security interests of any kind or nature whatsoever, including any conditional
sale or other title retention agreement, any financing or similar statement or
notice filed under the Uniform Commercial Code or any other similar recording or
notice statute, and any lease or other arrangement having substantially the same
effect as any of the foregoing.
1.41    “Loan Documents” means the documents set forth on Schedule B, as
amended, modified and/or supplemented prior to the Effective Date.
1.42    “Loan Obligation” means that loan in the original principal amount of
$90,800,000 evidenced by the Loan Documents and secured by, inter alia, that
certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated August 16, 2006, and recorded August 18, 2006 as
Instrument No. 06-1851945 in the Official Records, for the benefit of Greenwich
Capital Financial Products, Inc., a Delaware corporation, as assigned to Bank of
America, N.A. pursuant to that certain Assignment of Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing and Assignment of
Assignment of Leases and Rents, dated July 6, 2009, and recorded November 9,
2009 as Instrument No. 2009-1686903 in the Official Records.
1.43    “Losses” means all damages, losses, liabilities, claims, actions,
interest, deficiencies, penalties, demands, obligations, judgments, expenses,
costs or fees (including reasonable attorneys’ fees, charges and disbursements,
including those of in-house counsel and those related to appeals, and expert
witness fees).
1.44    “Material Change” has the meaning set forth in Section 8.2.
1.45    “Material Event Termination Notice” has the meaning set forth in Section
8.2.“”
1.46    “MCP” means Media Center Partners, LLC, a California limited liability
company.

4



--------------------------------------------------------------------------------



1.47    “Membership Interest” means membership interests in the Joint Venture
equal to Transferor’s Percentage Interest (as defined in the Operating
Agreement) upon the Closing.
1.48    “Notices” has the meaning set forth in Section 15.14.
1.49    “Official Records” means the Official Records of Los Angeles County,
California.
1.50    “Operating Agreement“ means that certain Limited Liability Company
Agreement of Hudson MC Partners, LLC, of even date herewith, between MCP and
Hudson, as amended, restated, supplemented or modified in accordance with the
terms thereof.
1.51    “Overage Rent“ has the meaning set forth in Section 12.1(a).
1.52    “Patriot Act” has the meaning set forth in Section 6.25.
1.53    “Permits” means all governmental or quasi-governmental permits,
agreements, licenses, certificates, authorizations, applications, approvals,
entitlements, variances and waivers, including building permits and certificates
of occupancy, relating to the construction, ownership, development, use,
operation, maintenance or repair of the Real Property, to the extent that they
are assignable.
1.54    “Permitted Exceptions” has the meaning set forth in Section 5.1.
1.55    “Person” means any individual, partnership, corporation, limited
liability company, limited liability partnership, trust or other entity.
1.56    “Personal Property” means all of the right, title and interest of
Property Owner in and to all tangible personal property, machinery, apparatus,
appliances, equipment and supplies used exclusively in connection with all or
any portion of the Land and/or the Improvements (excluding, however, any
tangible personal property and fixtures which are owned by Tenants pursuant to
the terms of their respective Leases), and all of Property Owner’s right, title
and interest in and to any and all escrow and reserve accounts maintained by
Property Owner, or any lender in connection with the Loan Obligation.
Notwithstanding anything to the contrary herein, “Personal Property” shall also
include the following works of art at, on or about the Property (each identified
by title of work, date thereof and name of artist): (i) Block on Blocks, Putter
and Two Balls, 2002, by Fletcher Benton; (ii) Untitled Yello, 2010, by Joel
Morrison; (iii) Cloud Tree and Coxcomb, 2010, by Neha Choksi; and (iv) Pastures
of Imagination, 2006, by William Attaway.
1.57    “Pinnacle 1 Property” has the meaning set forth in the Operating
Agreement.
1.58    “Plans and Records” means, to the extent in Transferor’s Possession or
Reasonable Control, all reports, studies, financial or other records, books or
documents existing and relating to the ownership, use, operation, construction,
fabrication, repair or maintenance of, or otherwise to, the Real Property or the
Loan Obligation, including the following: all of the Loan Documents; all
surveys, maps, plats and street improvement specifications of the Real Property;
all soil, substratus, environmental, engineering, structural and geological
studies, reports and assessments; all architectural drawings, as-built plans,
engineer’s drawings and specifications; all appraisals;

5



--------------------------------------------------------------------------------



all title reports or policies together with copies of all documents referenced
therein; all condominium documents and maps, association documents and other
development-related documents; all documents related to reciprocal easements or
other multi-party agreements to which the all or any portion of the Real
Property is a part including, without limitation, the REA; and all booklets,
manuals, files, records, correspondence contained in lease files, tenant lists,
tenant files, logos, tenant prospect lists, other mailing lists, sales brochures
and other materials, and leasing brochures and advertising materials and similar
items.
1.59    “Post-Effective Date Transferor Encumbrance” has the meaning set forth
in Section 5.1.
1.60    “Preliminary Closing Statement” has the meaning set forth in Section
12.1(b).
1.61    “Prohibited Person” means any of the following: (a) a person or entity
that is listed in the Annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(the “Executive Order”); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.
1.62    “Property” means, collectively, the Real Property, Personal Property,
Leases, Contracts, and Intangible Property.
1.63    “Property Owner” has the meaning set forth in the Recitals.
1.64    “REA” means that certain Agreement for Grant of Easements and
Establishment of Covenants, Conditions and Restrictions, dated as of November
21, 2003, by and between DB Real Estate the Pinnacle L.P., a Delaware limited
partnership, and Transferor, recorded on November 24, 2003, as Instrument Number
03-3535733 in the Official Records, and any and all amendments thereto.
1.65    “REA Estoppel” means an estoppel in substantially the form attached
hereto as Exhibit A executed by DB Real Estate the Pinnacle L.P., a Delaware
limited partnership, with respect to the REA.
1.66    “Real Property” means, collectively, the Land and Improvements.
1.67    “Rentals” has the meaning set forth in Section 12.1(a).
1.68    “Rent Audit” has the meaning set forth in Section 12.1(a)(iv).
1.69    “Rent Roll” means the listing of all Leases attached in Schedule C, and
as updated pursuant to Section 11.2(g).

6



--------------------------------------------------------------------------------



1.70    “SRO” means a self-regulatory organization.
1.71    “Survey” has the meaning set forth in Section 3.1.
1.72    “Taxes” has the meaning set forth in Section 12.1(a).
1.73    “TDR” has the meaning set forth in Section 15.20.
1.74    “Tenants” means all Persons leasing, renting or occupying space within
the Property pursuant to written or oral agreements.
1.75    “Tenants Costs” has the meaning set forth in Section 6.16.
1.76    “Tenant Deposits” means all security deposits and prepaid rentals
(whether cash or non-cash), and all cleaning fees and other fees and deposits,
plus any interest accrued on any of the foregoing, paid by any Tenant to
Transferor or Property Owner, to any affiliate of Transferor or Property Owner
or to any third-party property manager, in each case, relating to the Property.
1.77    “Tenant Inducement Costs“ has the meaning set forth in Section
12.1(a)(vii).
1.78    “Tenant Notification Letter” has the meaning set forth in Section
11.4(c).
1.79    “Title Commitment” has the meaning set forth in Section 3.2.
1.80    “Title Company” means Chicago Title Insurance Company, having an address
of 26415 Carl Boyer Drive, Suite 255, Santa Clarita, California, 91350,
Attention: Maggie G. Watson, Senior Vice President, having a phone number of
661-753-5701 and a facsimile number of 661-753-5730.
1.81    “Title Documents” means, collectively, the Title Commitment and the
Survey.
1.82    “Title Policy” has the meaning set forth in Section 5.3.
1.83    “Transferee” has the meaning set forth in the introductory paragraph.
1.84    “Transferee’s Objections” has the meaning set forth in Section 5.1.
1.85    “Transferor” has the meaning set forth in the introductory paragraph.
1.86    “Transferor’s Deliveries” has the meaning set forth in Article III.
1.87    “Transferor’s Knowledge” means the actual knowledge, without any duty of
diligence, investigation or inquiry, of Jeffrey M. Worthe and Leo Divinsky.
1.88    “Transferor’s Possession or Reasonable Control” means within the
possession or reasonable control of Transferor, Property Owner or any of their
respective affiliates, or Transferor’s or Property Owner’s property manager or
its affiliates, employees, agents, or representatives, or

7



--------------------------------------------------------------------------------



Transferor’s, Property Owner’s or any of their respective affiliate’s employees,
agents, representatives or third party consultants or contractors, including
attorneys.
1.89    “Treasury Regulations” means the regulations of the United States
Department of the Treasury.
1.90    “Utility Costs” has the meaning set forth in Section 12.1(a).
1.91    “Warner Bros. Estoppel” means an estoppel in substantially the form
attached hereto as Exhibit B and satisfying the requirements set forth in
Section 11.2(e), executed by Warner Bros. Entertainment Inc., a Delaware
corporation, as the “Tenant” under the WB Lease (as defined in the Operating
Agreement), subject to such changes as may be suggested by Tenant under the WB
Lease and approved by Transferee (which approval shall not be unreasonably
withheld).
ARTICLE II    
ACQUISITION AND CONTRIBUTION OF THE PROPERTY
2.1    Transfer, Contribution and Conveyance. For the consideration hereinafter
set forth, but subject to the terms, provisions, covenants and conditions
contained herein, Transferor hereby agrees to cause Property Owner to transfer,
contribute, assign and convey to Transferee, and Transferee agrees to accept,
all of Property Owner’s right, title and interest in and to the Property.
2.2    Loan Obligation. At the Closing, Transferee shall, subject to any
restrictions on the assumption of the Loan Obligation imposed by Law or set
forth in the Loan Documents, assume the Loan Obligation in accordance with the
terms set forth in Section 9.2.
2.3    Contribution Value/Membership Interest. In consideration of Transferor
causing Property Owner to transfer, contribute, assign and convey all of
Property Owner’s right, title and interest in and to the Property to Transferee
at the Closing, Transferor shall receive capital contribution credit in the
Joint Venture, the sole member of Transferee, pursuant to Section 4.02(a) of the
Operating Agreement, and Transferee shall transfer or cause to be transferred to
Transferor the Membership Interests (which transfer shall be deemed satisfaction
of Transferee’s obligation to deliver the Contribution Value).
2.4    Other Consideration; Material Inducement.    Substantially concurrently
herewith, MCP and Hudson are entering into the Operating Agreement, pursuant to
which MCP will cause DB Real Estate The Pinnacle L.P., a Delaware limited
partnership (“DBRE”), to transfer, assign, contribute and convey to P1 MC Hudson
Partners, LLC, a Delaware limited liability company, substantially concurrent
with the execution of the Operating Agreement and in accordance with the terms
thereof, all of DBRE’s right, title and interest in and to the Pinnacle 1
Property (as defined in the Operating Agreement) in exchange for Hudson’s
Initial Capital Contribution (as defined in the Operating Agreement) to the
Joint Venture. Transferor acknowledges and agrees that its entering into this
Agreement and agreeing to cause Property Owner to transfer, assign, contribute
and convey to Transferee all of Property Owner’s right, title and interest in
and to the

8



--------------------------------------------------------------------------------



Property pursuant to the terms hereof at Closing, together with the other
covenants and terms of this Agreement, constitute additional material
consideration for, and a material inducement to, Hudson’s agreeing to enter into
the Operating Agreement and to make its Initial Capital Contribution (or deemed
Initial Capital Contribution) to the Joint Venture, and that Hudson would not
have agreed to enter into the Operating Agreement and/or to make its Initial
Capital Contribution (or deemed Initial Capital Contribution) to the Joint
Venture in the absence of same. Accordingly, the parties hereto acknowledge and
agree that Hudson’s entering into the Operating Agreement and making its Initial
Capital Contribution to the Joint Venture substantially concurrent herewith, in
addition to the mutual covenants and agreements contained herein, constitute
good and valuable consideration for Transferor’s execution of this Agreement and
covenant to cause Property Owner to transfer, assign, contribute or convey all
of Property Owner’s right, title and interest in and to the Property to
Transferee pursuant to the terms hereof at Closing.
2.5    Indivisible Economic Package. Transferee has no right to acquire, and
Transferor has no obligation to contribute or cause to be contributed, less than
all of the Property it being the express agreement and understanding of
Transferee and Transferor that, as a material inducement to Transferee and
Transferor to enter into this Agreement, Transferee has agreed to acquire and
Transferor has agreed to contribute or cause to be contributed, all of the
Property, subject to and in accordance with the terms and conditions of hereof.
2.6    Consideration Allocation. Transferee and Transferor agree that the
aggregate value of all of the Personal Property is de minimis and that no
portion of the Contribution Value shall be allocated to all or any portion of
the Personal Property.
ARTICLE III    
TRANSFEROR’S DELIVERIES
Prior to the Effective Date, Transferor has delivered or made available, or
caused to be delivered or made available, to Transferee, and Transferee hereby
acknowledges receipt of, the documents set forth in Sections 3.1 through 3.5
below (collectively, the “Transferor’s Deliveries”):
3.1    Survey. An existing survey of the Property (the “Existing Survey”) has
been delivered to Transferee. Transferee may, at its sole cost and expense,
order a new or updated survey of the Property (such new or updated survey
together with the Existing Survey is referred to herein as the “Survey”).
3.2    Title Insurance Commitment. A pro forma owner’s title policy of insurance
with respect to the Real Property issued by the Title Company in the form
attached hereto as Exhibit C, including all endorsements thereto and legible
copies of all recorded exceptions to title referred to therein (collectively,
the “Title Commitment”). Transferee may at any time and from time to time prior
to the Closing Date order one or more updated title reports with respect to the
Real Property.
3.3    Plans and Records, Permits, Contracts and Tax Records. Copies of all
Plans and Records; Contracts; the Loan Documents and all other documents related
to the Loan Obligation;

1



--------------------------------------------------------------------------------



and copies of the ad valorem and other property tax statements and assessments
covering the Real Property or Personal Property for the current year.
3.4    Leases. Copies of all of the Leases currently in effect, including all
amendments and modifications thereto.
3.5    Insurance Policies. Copies of all hazard, rent loss, liability, worker’s
compensation and other insurance policies, maintained by Transferor and/or
Property Owner, currently in effect with respect to the Property.
Notwithstanding anything to the contrary herein, during the period from the
Effective Date to (but not including) the Closing Date, Transferor shall provide
any and all materials, documents and reports in any way related to the Property
that are reasonably requested by Transferee to the extent in Transferor’s
Possession or Reasonable Control.
ARTICLE IV    
INVESTIGATION OF THE PROPERTY
4.1    Inspection of Property. Except as expressly set forth in this Agreement,
Transferee acknowledges that, prior to the Effective Date, it has had sufficient
opportunity to investigate and evaluate the Property, all Transferor’s
Deliveries and all other aspects and characteristics of the Property, and has
determined that the Property is acceptable. Except as expressly set forth in
this Agreement, Transferee shall have no right to terminate this Agreement on
account of the condition of the Property, the Transferor’s Deliveries, or any
other aspects or characteristics of the Property.
ARTICLE V    
TITLE
5.1    Transferee’s Review of Title. Except as expressly set forth in this
Agreement, Transferee acknowledges that, prior to the Effective Date, it has had
sufficient opportunity to investigate and evaluate the Title Documents, and has
determined that they are acceptable in the form received by Transferee prior to
the Effective Date. Except as expressly set forth in this Agreement, Transferee
shall have no right to terminate this Agreement on account of the Title
Documents or otherwise. In the event of any updates to the Title Documents after
the Effective Date, Transferee shall have five (5) Business Days following
Transferee’s receipt of any such update and legible copies of all documents
referenced therein to notify Transferor in writing of any objection
(“Transferee’s Objections”) which Transferee may have to any matters reported or
shown in such update. All exceptions and matters disclosed in the Title
Documents and any updates thereto delivered to Transferee pursuant to the terms
hereof (other than (a) those exceptions and matters in any updated Title
Documents not approved in writing by Transferee, (b) any Post-Effective Date
Transferor Encumbrance, and (c) any standard printed exceptions), shall be the
“Permitted Exceptions” hereunder. As a condition to Closing, Transferor shall
take all reasonable action necessary to remove from title to the Property any
exceptions and matters objected to by Transferee in Transferee’s Objections.
Alternatively, and if acceptable to

1



--------------------------------------------------------------------------------



Transferee in Transferee’s reasonable discretion, Transferor shall obtain for
Transferee title insurance from Title Company insuring over such exceptions or
matters, provided that such insurance shall be in a form and substance
reasonably satisfactory to Transferee. If, prior to the Closing, Transferor is
unable to remove or insure over (to Transferee’s satisfaction) all of
Transferee’s Objections (other than Post-Effective Date Transferor Encumbrances,
which Transferor shall be obligated to cure), then Transferee may: (a) terminate
this Agreement (in which case, the parties shall share equally the cancellation
charges, if any, of Escrow Agent and Title Company, and neither party thereafter
shall have any rights or obligations to the other hereunder, other than pursuant
to any provision hereof which expressly survives the termination of this
Agreement); or (b) proceed to a timely Closing whereupon such objected to
exceptions or matters shall be deemed to be Permitted Exceptions.
Notwithstanding anything in this Agreement to the contrary, Transferor shall be
obligated at Closing to cause the release of any liens or encumbrances
encumbering the Property affirmatively placed or caused to be placed on the
Property by Transferor on or after the Effective Date including, without
limitation, any lien encumbering the Property after the Effective Date that may
be removed by the payment of a sum of money (each, a “Post-Effective Date
Transferor Encumbrance”).
5.2    Status of Title. At the Closing, Transferor shall cause Property Owner to
transfer, contribute and convey to Transferee fee simple title to the Property,
free and clear of all Liens and subject only to the Permitted Exceptions.
5.3    Issuance of Title Policy. At the Closing, Transferor shall cause the
Title Company to issue to Transferee (with an effective date not earlier than
the Closing Date), at Transferor’s expense (including the expense of providing
the endorsements specified in the Title Commitment), an owner’s policy of title
insurance in the form of the Title Commitment and insuring that fee simple title
to the Real Property is vested in Transferee, subject only to the Permitted
Exceptions (the “Title Policy”).
ARTICLE VI    
TRANSFEROR’S REPRESENTATIONS AND WARRANTIES
Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Contracts, the Plans and Records,
or the Leases, Transferor represents, warrants and covenants to Transferee as
follows as of the Effective Date and Closing; provided, however, that (i) if any
such representations and/or warranties are untrue as of the Closing Date,
Transferee’s remedies shall be limited to those set forth in Article 9, and (ii)
notwithstanding anything to the contrary herein, if any representation and/or
warranty on the part of Transferor herein is untrue as of the Closing Date as a
result of any act or omission on the part of Transferor, Transferee’s remedies
shall include those set forth in Article 13.
6.1    Status; Authority. Transferor is a limited liability company duly
organized or formed, validly existing and in good standing under the laws of the
State of Delaware. Property Owner is a limited liability company duly organized
or formed, validly existing and in good standing under the laws of the state of
Delaware and is qualified to transact business in the State of California.
Transferor has the full right, power and authority to enter into this Agreement
and

1



--------------------------------------------------------------------------------



all documents contemplated hereby, and consummate the transaction contemplated
by this Agreement. All requisite action has been taken by Transferor in
connection with entering into this Agreement, and will be taken by Transferor
prior to the Closing in connection with the execution and delivery of the
instruments referenced herein, and the consummation of the transaction
contemplated hereby. The transfer of all right, title and interest of Property
Owner in and to the Property to Transferee has been or will be duly authorized
by all necessary action on the part of Property Owner. Each of the persons and
entities signing this Agreement and the other documents contemplated by this
Agreement on behalf of Transferor has the legal right, power and authority to
bind Transferor.
6.2    Consents; Binding Obligations. Other than any consent or approval that
may be required in connection with the assumption of the Loan Obligation as
described in Section 9.1(i), no approval or consent is required from any person
(including any partner, shareholder, member, creditor, investor or governmental
body) for Transferor to execute, deliver or perform its obligations under this
Agreement or the other instruments contemplated hereby or for Transferor and
Property Owner to consummate the transaction contemplated hereby. This Agreement
and all documents required hereby to be executed by Transferor or Property Owner
are and shall be valid, legally binding obligations of and enforceable against
Transferor and/or Property Owner, as applicable, in accordance with their terms.
6.3    No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to Transferor’s Knowledge, threatened) by or against
Transferor or Property Owner or any general partner or managing member of
Transferor or Property Owner.
6.4    No Legal Actions. There are no legal actions, suits or similar
proceedings pending, or, to Transferor’s Knowledge, threatened in writing,
against the Property.
6.5    No Condemnation. Neither Transferor nor Property Owner has received any
written condemnation notice from a Governmental Entity with respect to all or
part of the Property and, to Transferor’s knowledge, no Governmental Entity is
contemplating condemning or taking all or any portion of the Property.
6.6    Environmental. Except as disclosed in (i) that certain Phase I Report
Environmental Site Assessment dated as of September 21, 2012 and prepared by
Global Realty Services Group, and (ii) that certain Phase I Environmental Site
Assessment Report Project Number 5113.1066.0 dated as of October 25, 2012 and
prepared by Citadel Environmental Services, Inc. , to Transferor’s Knowledge,
all operations or activities at, on, in, under or about, or use or occupancy of,
the Property, or any portion thereof, by Property Owner and any other party, at
all times have been, in all respects in compliance with all Environmental Laws,
and Property Owner has not, nor has any prior owner or prior or current tenant
or occupant of the Property, or any portion thereof, engaged in or permitted any
dumping, discharge, disposal, spillage, use or leakage of Hazardous Materials in
violation of any Environmental Law, at, on, in, under or about the Property, or
any portion thereof. Except as disclosed in the foregoing reports,

1



--------------------------------------------------------------------------------



to Transferor’s Knowledge, there is not present at, on, in, under or about the
Property, or any portion thereof, any Hazardous Materials, underground storage
tanks, asbestos, or any structures, fixtures, equipment or other objects or
materials containing Hazardous Materials or asbestos.
6.7    No Violations. Neither Transferor nor Property Owner has received written
notice with respect to the Property from any Governmental Authority alleging,
and to Transferor’s Knowledge, neither it nor Property Owner is aware of, any
material violation of any law, ordinance, rule or regulation, easement, covenant
or restriction encumbering the Property.
6.8    Personal Property. Property Owner owns all of the Personal Property at
the Pinnacle 1 Property (other than the personal property of tenants pursuant to
the terms of the Leases) free and clear of all encumbrances, other than the lien
created by the Loan Documents.
6.9     Rent Roll. The Rent Roll has been prepared in the ordinary course of
business and is true, correct and complete in all material respects and
accurately represents the subject matter thereof as of the date thereof.
6.10    Leases. The Rent Roll sets forth a true, correct and complete list of
all Leases and Transferor (or Property Owner) has delivered to Transferee true,
correct and complete copies of all Leases. Except as set forth in the Rent Roll,
neither Transferor nor Property Owner has received or delivered any written
notices from or to any of the Tenants under the Leases, asserting that Property
Owner or any such Tenant is in default under any of the Leases (other than
defaults that have been cured) . To Transferor’s Knowledge, no tenant has
exercised any audit, reconciliation or similar right with respect to, or is
otherwise disputing payment of percentage rent, operating expenses, or similar
CAM charges under the Leases.
6.11    Security Deposits. There are no security deposits, letters of credit or
like documents held by Property Owner and no security deposits have been applied
by Property Owner.
6.12    REA. Transferor has provided Transferee with a true, correct and
complete copy of the REA, and the REA has not been amended or modified. The REA
is in full force and constitutes the entire agreement regarding cost and
maintenance sharing among the Pinnacle 1 Property and the Property. The REA is
in full force and effect and all costs and/or other amounts to be paid by
Property Owner pursuant to the REA have been paid current. No party to the REA
is in default of its obligations thereunder.
6.13    Material Contracts. Transferor has provided Hudson with true, correct
and complete copies of all material contracts affecting the Property. No
contracts (other than the Leases) will encumber the Property following the
closing of the transactions contemplated hereby which cannot be terminated upon
thirty (30) days’ notice without penalty or other premium.
6.14    Termination of Existing Property Management Agreements. No property
management or similar agreement with a property manager at the Property will
survive the Closing and Transferor shall cause all such property management
arrangements to be terminated, and to pay all amounts associated therewith.

1



--------------------------------------------------------------------------------



6.15    Employee Matters. Neither Transferor nor Property Owner has any
employees, and all employees are employed by the existing property manager.
There are no collective bargaining, union or other labor agreements affecting
the Property.
6.16    Tenants Costs; Landlord Work Expenses. There are no leasing commissions
or other tenant improvement costs, tenant allowance, free rent or other tenant
inducements or costs in connection with any Lease (collectively, “Tenant Costs”)
which are due and payable in connection with the execution or delivery of any
Lease, or in connection with the exercise of any extension, renewal, expansion
or extension right under any Lease which has been exercised as of the date
hereof. There are no leasing commission or other Tenant Costs which will become
due and payable in connection with the exercise of any extension, renewal,
expansion or otherwise pursuant to any Lease after the date hereof. There are no
landlord work, landlord base building work or similar landlord capital expenses
(collectively, “Landlord Work Expenses”) which are outstanding and which may
become due and payable following the date hereof under the Leases.
6.17    No ROFO’s, ROFR’s or Similar Rights to Purchase the Property. Except as
may be set forth in the Leases, and except as set forth in the Title Commitment,
neither Transferor nor Property Owner has entered into any letter of intent or
other verbal or written agreement for the lease of all or any portion of the
Property, and, except as may be set forth in the Leases, there are no rights of
first offer, rights of first refusal, or similar rights to purchase or occupy
all or any portion of the Property.
6.18    Not a Foreign Person. Property Owner is not a foreign person or foreign
corporation, as defined in the Internal Revenue Code of 1986, as amended, or
under any regulations promulgated thereunder.
6.19    Title Representations and Warranties. The representations and warranties
made by Property Owner to the Title Company in the Owner’s Affidavit are true,
correct and complete.
6.20    Insurance. True, correct and complete copies of all insurance policies
maintained by Transferor and/or Property Owner with respect to the Property have
been made available to Transferee pursuant to Section 3.5. All premiums due on
such insurance policies have been paid.
6.21    Non-Foreign Status. Transferor is not a foreign person, foreign
corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in (a) the Code and the corresponding income tax regulations,
and (b) similar provisions of state and local law. Property Owner is an entity
disregarded as separate from its owner for federal income tax purposes.
Transferee has no duty to collect withholding taxes for Transferor or Property
Owner pursuant to the Foreign Investors Real Property Tax Act of 1980, as
amended, or any applicable foreign, state, or local law.
6.22    Not a Prohibited Person.
(a)    Neither Transferor nor Property Owner is a Prohibited Person.

1



--------------------------------------------------------------------------------



(b)    To Transferor’s Knowledge, none of its or Property Owner’s investors,
affiliates or brokers or other agents (if any), acting or benefiting in any
capacity in connection with this Agreement is a Prohibited Person.
(c)    The assets Transferor and/or Property Owner will transfer to Transferee
under this Agreement are not the property of, and are not beneficially owned,
directly or, to Transferor’s Knowledge, indirectly, by a Prohibited Person.
(d)    The assets Transferor and/or Property Owner will transfer to Transferee
under this Agreement are not, to Transferor’s Knowledge, the proceeds of
specified unlawful activity as defined by 18 U.S.C. §1956(c)(7).
6.23    Loan Obligation. All installments of interest and principal and all
other sums required to be paid prior to the Effective Date under the terms of
the Loan Documents have been paid. To Transferor’s Knowledge, the Loan
Obligation is in good standing and the Loan Documents are in full force and
effect, and Property Owner is not in default thereunder, and there is no event
or circumstance which, with or without the giving of notice, the passage of time
or both, may constitute a default under the Loan Documents.
6.24    As-Is. Except for Transferor’s representations, warranties and covenants
in this Agreement, the Property is expressly purchased and sold “AS IS,” “WHERE
IS,” and “WITH ALL FAULTS.” The Contribution Value and the terms and conditions
set forth herein are the result of arm’s-length bargaining between entities
familiar with transactions of this kind, and said price, terms and conditions
reflect the fact that Transferee shall have the benefit of, and is not relying
upon any information provided by Transferor or any broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Transferor or any broker, including, without limitation, any
relating to the value of the Property, the physical or environmental condition
of the Property, any state, federal, county or local law, ordinance, order or
permit; or the suitability, compliance or lack of compliance of the Property
with any regulation, or any other attribute or matter of or relating to the
Property (other than any covenants of title contained in the Deed conveying the
Property and the representations, warranties and covenants in this Agreement).
Except as expressly set forth herein, Transferee agrees that neither Transferor
nor Property Owner shall be responsible or liable to Transferee or anyone
claiming by, through or under Transferee for any defects, errors or omissions,
or on account of any conditions affecting the Property. Transferee, its
successors and assigns, and anyone claiming by, through or under Transferee,
hereby fully releases Transferor and Property Owner from, and irrevocably waives
its right to maintain, any and all claims and causes of action that it or they
may now have or hereafter acquire against Transferor and/or Property Owner with
respect to any and all Losses arising from or related to any defects, errors,
omissions or other conditions affecting the Property, except to the extent such
Losses are attributable to a breach by Transferor of any term or provision of
this Agreement (including, without limitation, a breach of any representation
and/or warranty made by Transferor herein, but subject to the survival limits on
any such representation and/or warranty set forth in Section 15.4 hereof).
Notwithstanding anything to the contrary set forth herein, the foregoing release
shall not apply to any claims or causes of action that Transferee may now have
or hereafter acquire against Transferor and/or

1



--------------------------------------------------------------------------------



Property Owner relating to Losses that Transferee has the right to be
indemnified by Transferor under Section 15.18(a) of this Agreement. Transferee
represents and warrants that, as of the date hereof and as of the Closing Date,
it has and shall have reviewed and conducted such independent analyses, studies
(including, without limitation, environmental studies and analyses concerning
the presence of lead, asbestos, water intrusion and/or fungal growth and any
resulting damage, PCBs and radon in and about the Property), reports,
investigations and inspections as it deems appropriate in connection with the
Property. If Transferor provides or has provided any documents, summaries,
opinions or work product of consultants, surveyors, architects, engineers, title
companies, governmental authorities or any other person or entity with respect
to the Property, including, without limitation, the offering prepared by any
broker, Transferee and Transferor agree that Transferor has done so or shall do
so only for the convenience of both parties, Transferee shall not rely thereon
and the reliance by Transferee upon any such documents, summaries, opinions or
work product shall not create or give rise to any liability of or against
Transferor or Property Owner. Transferee shall rely only upon any title
insurance obtained by Transferee with respect to title to the Property. Except
for the representations and warranties made by Transferor in this Agreement,
Transferee acknowledges and agrees that no representation has been made and no
responsibility is assumed by Transferor or Property Owner with respect to
current and future applicable zoning or building code requirements or the
compliance of the Property with any other laws, rules, ordinances or
regulations. Transferee acknowledges and agrees, that except as expressly set
forth in this Agreement, no representation has been made and no responsibility
is assumed by Transferor or Property Owner with respect to the financial earning
capacity or expense history of the Property, the continuation of contracts,
continued occupancy levels of the Property, or any part thereof, or the
continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing. Prior to Closing, Transferor and/or Property
Owner shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants. Except as expressly
set forth herein, Transferee agrees that the departure or removal, prior to
Closing, of any of such guests, occupants or tenants shall not be the basis for,
nor shall it give rise to, any claim on the part of Transferee, nor shall it
affect the obligations of Transferee under this Agreement in any manner
whatsoever; and Transferee shall close title and accept delivery of the Deed
with or without such tenants in possession and without any allowance or
reduction in the Contribution Value under this Agreement. Transferee hereby
releases Transferor and Property Owner from any and all claims and liabilities
relating to the foregoing matters. The provisions of this Section 6.24 shall
survive the Closing and delivery of the Deed to Transferee.
6.25    Patriot Act. Each of Transferor and Property Owner is in compliance with
all applicable anti-money laundering and anti-terrorist laws, regulations,
rules, executive orders and government guidance, including the reporting, record
keeping and compliance requirements of the Bank Secrecy Act (“BSA”), as amended
by the International Money Laundering Abatement and Financial Anti-Terrorism Act
of 2001, Title III of the USA PATRIOT Act (the “Patriot Act”), and other
authorizing statutes, executive orders and regulations administered by OFAC, and
related Securities and Exchange Commission, SRO or other agency rules and
regulations and has policies, procedures, internal controls and systems that are
reasonably designed to ensure such compliance.
6.26    Encumbrances on Personal Property. None of the Personal Property is
subject to

1



--------------------------------------------------------------------------------



any Liens.
ARTICLE VII    
TRANSFEREE’S REPRESENTATIONS AND WARRANTIES
Transferee represents and warrants to Transferor the following as of the
Effective Date and as of the Closing Date:
7.1    Authority. Transferee is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization. Transferee has the full right, power and authority to enter into
this Agreement and all documents contemplated hereby, and to perform the
obligations of Transferee hereunder and thereunder. All requisite action has
been taken by Transferee in connection with entering into this Agreement, and
will be taken by Transferee prior to the Closing in connection with the
execution and delivery of the instruments referenced herein, and the
consummation of the transaction contemplated thereby. Each of the Persons
signing this Agreement and the other documents contemplated by this Agreement on
behalf of Transferee has the legal right, power and authority to bind
Transferee.
7.2    No Conflicts. The execution, delivery and performance by Transferee of
this Agreement and the instruments referenced herein and the transaction
contemplated hereby will not, to Transferee’s knowledge, conflict with, or with
or without notice or the passage of time or both, result in a breach of, violate
any term or provision of, or constitute a default under any articles of
formation, bylaws, partnership agreement, operating agreement, indenture, deed
of trust, mortgage, contract, agreement (oral or written), judicial or
administrative order, or any Law to which Transferee is bound.
7.3    Consents; Binding Obligations. Other than any consent that may be
required in connection with the assumption of the Loan Obligation as described
in Section 9.1(i), no approval or consent from any person (including any
partners, shareholder, member, creditor, investor or governmental body) is
required for Transferee to execute, deliver or perform its obligations under
this Agreement or to execute and deliver the other instruments contemplated
hereby or for Transferee to consummate the transaction contemplated hereby. This
Agreement and all documents required hereby to be executed by Transferee are and
shall be valid, legally binding obligations of and enforceable against
Transferee in accordance with their terms.
7.4    No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to Transferee’s knowledge, threatened) by or against
Transferee or any general partner or managing member of Transferee.
7.5    Not a Prohibited Person.
(a)    Transferee is not a Prohibited Person.

1



--------------------------------------------------------------------------------



(b)    To Transferee’s knowledge, none of its investors, affiliates or brokers
or other agents (if any), acting or benefiting in any capacity in connection
with this Agreement is a Prohibited Person.
(c)    The assets Transferee will transfer to Transferor under this Agreement
are not the property of, and are not beneficially owned, directly or, to
Transferee’s knowledge, indirectly, by a Prohibited Person.
(d)    The assets Transferee will transfer to Transferor under this Agreement
are not, to Transferee’s knowledge, the proceeds of specified unlawful activity
as defined by 18 U.S.C. §1956(c)(7).
ARTICLE VIII    
ADDITIONAL UNDERTAKINGS
8.1    Operation of the Property. Until the earlier of the Closing or the
termination of this Agreement, Transferor undertakes and agrees as follows:
(a)    Transferor shall cause Property Owner to operate the Property in the
ordinary course of business and substantially consistent with present practice,
and (i) Transferor shall not make or allow to be made any material alterations
to the Property without the prior written consent of Transferee, and (ii) except
as necessary in Transferor’s reasonable discretion to address (A) any life or
safety issue at the Property or (B) any other matter, which in Transferor’s
reasonable discretion, the failure to address would be reasonably likely to have
a material adverse effect on the use, operation or value of the Property,
Transferor will not remove or allow to be removed any material Personal Property
(except in connection with any necessary replacements of items of Personal
Property), without the prior written consent of Transferee which consent shall
not be unreasonably withheld, conditioned or delayed.
(b)    Transferor covenants that it will not voluntarily create or cause or
allow Property Owner or any Tenant to voluntarily create or cause any lien or
encumbrance to attach to the Property unless Transferee approves in writing such
lien or encumbrance, which approval shall not be unreasonably withheld,
conditioned or delayed. If Transferee approves any such subsequent lien or
encumbrance in accordance with the immediately preceding sentence, the same
shall be deemed a Permitted Exception for all purposes hereunder.
(c)    Transferor shall not, and shall not permit Property Owner to take any of
the following actions without Transferee’s prior written consent in each
instance, which consent may be granted or withheld by Transferee in its sole
discretion: (i) terminate, amend or modify, or permit the surrender of, or
consent to the assignment or subletting under any Lease (except as required
pursuant to its terms and except for any consent to assignment or subletting
where, under the terms of the applicable Lease, Property Owner’s approval is not
required or is not to be unreasonably withheld and Transferor or Property Owner,
as applicable, determines in good faith that Property Owner’s consent is
reasonably required), (ii) enter into any new lease, license, tenancy or
occupancy agreement (whether written or oral) for all or any portion of or space
within the Property; (iii) enter

1



--------------------------------------------------------------------------------



into any agreement with any Person pursuant to which Transferor and/or Property
Owner is obligated to pay any brokerage or leasing commissions; (iv) collect
rent under any Lease more than thirty (30) days in advance; (v) apply or return
to any Tenant all or any portion of any security deposit or prepaid rent (except
to the extent required by applicable law); (v) exercise any remedy including,
without limitation, the delivery of a notice of default or removal of a Tenant
under any Lease, whether by summary proceedings or otherwise, or waive any right
under any Lease. Transferor shall furnish Transferee with a written notice of
the proposed action which shall contain information regarding the proposed
action that Transferor believes is reasonably necessary to enable Transferee to
make informed decisions with respect to the advisability of the proposed action.
If Transferee fails to consent in writing to any such proposed action within
three (3) Business Days after receipt of the aforementioned information,
Transferee shall be deemed to have denied its approval to the proposed action.
(d)    Transferor shall not and shall not allow Property Owner to (i) following
the Effective Date, enter into any new contracts, agreements or commitments,
oral or written, binding upon or relating to any portion of the Property or (ii)
terminate, extend, amend, renew or replace any contracts, agreements, or
commitments, oral or written, binding upon or relating to the Property, in each
case, that cannot be terminated by the owner of the Property without penalty
upon thirty (30) days’ (or less) prior notice, without Transferee’s prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed).
(e)    Transferor (i) shall make or cause Property Owner to make all regular
payments of interest and principal (and cause to be funded any required tax,
insurance, and other replacement reserves and escrow accounts) on the Loan
Obligation which become due and payable on or prior to the Closing Date, (ii)
shall comply or cause Property Owner to comply with all terms of the Loan
Documents in all material respects, and (iii) shall not (A) modify, amend,
terminate or cancel or permit Property Owner to modify, amend, terminate or
cancel any of the Loan Documents, (B) waive or permit Property Owner to waive
(or request or permit Property Owner to request the waiver of) any term of any
of the Loan Documents or (C) exercise or permit Property Owner to exercise any
right or remedy under any of the Loan Documents without, in each instance,
Transferee’s prior written approval in its sole discretion.
(f)    Transferor will maintain or cause Property Owner to maintain fire,
extended coverage and other insurance policies on the Property which are at
least equivalent in all respects to the insurance policies for the Property as
of the Effective Date.
(g)    Promptly following the Effective Date and in regular consultation with
Transferee and with Hudson on behalf of Transferee, Transferor shall inform
Lender (or any servicer of the Loan) in writing that Transferee intends to
assume the Loan Obligation in, which shall be undertaken in accordance with the
terms of the this Agreement, the Operating Agreement (including, without
limitation, Section 4.05(c) thereof) and the applicable Loan Documents
(collectively, the “Loan Assumption”) and shall request from Lender a written
list of all of the conditions precedent to Lender’s consent thereto (including,
without limitation, any and all information, materials and/or documents that are
required to be furnished to Lender in connection with the Loan Assumption),
which Transferor shall promptly provide to Transferee. Transferor shall use
diligent and good faith

1



--------------------------------------------------------------------------------



efforts in coordinating the process of obtaining Lender’s consent to the Loan
Assumption and shall endeavor to obtain Lender’s consent thereto and to
consummate the Loan Assumption promptly following the Effective Date. In
connection with the foregoing, Transferor and, to the extent any such conditions
must be satisfied by Transferee (or any Affiliate of Transferee) in connection
with the Loan Assumption pursuant to the terms of the Operating Agreement,
Transferee shall use diligent and good faith efforts to comply with any
conditions precedent imposed by Lender as a condition to its consent to the Loan
Assumption. Transferor shall cause the applicable Sponsor Loan Parties (as
defined in the Operating Agreement), and Transferee shall cause the Hudson Loan
Parties (as defined in the Operating Agreement) to execute the Pinnacle 2
Replacement Guaranties (to the extent required by and as defined in the
Operating Agreement). In the event that the parties hereto are unable to obtain
Lender’s consent to the Loan Assumption in accordance with the terms of this
Agreement as a result of the failure to satisfy any condition precedent to
obtaining Lender’s consent thereto, then (i) if the condition precedent that was
not satisfied is one that is within Transferor’s reasonable control to satisfy,
the failure to satisfy such condition precedent shall be a default by Transferor
hereunder and, in connection therewith, Transferee shall be entitled to exercise
the rights and remedies available to it under Section 13.1, (ii) if the
condition precedent that was not satisfied is one that must be satisfied by
Transferee pursuant to the terms of the Operating Agreement, the failure to
satisfy such condition precedent shall constitute a default by Transferee
hereunder and (iii) if the condition precedent that was not satisfied is covered
by neither clauses (i) nor (ii) immediately above, the failure to satisfy such
condition precedent shall not be a default by Transferor hereunder, but the same
shall constitute a failure of a condition precedent for the benefit of
Transferee hereunder and Transferee shall be entitled to exercise the rights and
remedies available to it under Section 9.3. Transferee shall reasonably
cooperate with Transferor in connection with the foregoing. Notwithstanding
anything to the contrary herein, Hudson, on behalf of Transferee, shall have the
right to approve, in its sole discretion and without the consent of Transferor
or any affiliate of Transferor, the form and substance of the assumption and/or
amendment documents reasonably required by Lender to the extent such assumption
and/or amendment documents do not amend the terms of the Loan Documents in a
manner that is inconsistent with the Financing Guidelines (as defined in the
Operating Agreement) or that is materially adverse to the Joint Venture and do
not violate the terms of Section 4.05(c) of the Operating Agreement (such
documents approved by Hudson in accordance with the Section 8.1(g) of this
Agreement and Section 4.05(c) of the Operating Agreement are referred to herein
collectively as the “Loan Assumption Documents”). Transferor acknowledges the
rights of Hudson pursuant to the Operating Agreement in respect of the Loan
Assumption and the Loan Assumption Documents and further agrees that all actions
taken by Transferor, for itself (or on behalf of the Property Owner) in respect
of the Loan Assumption shall be taken in accordance with the terms of the
Operating Agreement and, in the event of any inconsistency between the terms of
this Agreement and the terms of the Operating Agreement in respect of the Loan
Assumption and/or the Loan Assumption Documents, the Operating Agreement shall
control.
(h)    Transferor shall not, and shall not cause or permit any broker or other
Person to, actively negotiate any back-up offers or enter into any back-up
agreements for the purchase and sale, assignment, transfer, conveyance,
contribution or other disposition of the Property.

2



--------------------------------------------------------------------------------



(i)    Transferor shall (i) promptly notify Transferee in writing in the event
that Transferor obtains knowledge of any event or circumstance that would result
in any of Transferor’s representations and warranties herein being untrue, (ii)
deliver copies of any material correspondence received or delivered by
Transferor or Property Owner relating to the Property including, without
limitation, any material correspondence received from or delivered to any Tenant
and (iii) otherwise keep Transferee reasonably informed of all material issues
relating to the Property.
8.2    Casualty Damage/Condemnation. Notwithstanding anything to the contrary
set forth in this Agreement, if, prior to Closing, either (a) $2,000,000.00 or
more of damage is caused to the Property as a result of any earthquake,
hurricane, tornado, flood, landslide, fire, act of war, terrorism, terrorist
activity or other casualty on any portion of the Property equal to or greater
than such amount is taken (or is threatened to be taken) under the power or
threat of eminent domain (temporarily or permanently), (b) material access to
the Property or a material portion of the parking is destroyed as a result of a
casualty or is taken (or is threatened to be taken) under the power or threat of
eminent domain (temporarily or permanently), (c) any portion of the Property is
rendered untenantable or is taken (or threatened to be taken) under the power or
threat of eminent domain (temporarily or permanently) such that, with respect to
this subsection (c) the use of the balance of the Property is materially
impaired, (d) as a result of a casualty or a taking (or threat thereof) under
the power or threat of eminent domain (temporarily or permanently), the balance
of the Property ceases to comply with the terms and provisions of the REA, or
(e) as a result of a casualty or a taking (or threat thereof) under the power or
threat of eminent domain (temporarily or permanently), any Tenant is permitted
to terminate its Lease pursuant to the terms thereof (any event under this
Section 8.2 being a “Material Change”), then, in any such event, Transferee may
elect to terminate this Agreement by giving written notice to Transferor of its
election to terminate this Agreement (a “Material Event Termination Notice”) on
or before the 30th day after Transferee receives written notice of such
destruction, taking or threatened taking. If Transferee does not give (or has no
right to give) a Material Event Termination Notice within such 30-day period,
then (i) this transaction shall close as set forth in this Agreement, (ii)
Transferee shall deliver the full Contribution Value (subject to clause (iii)
below), and (iii) at Closing, (A) Transferor shall pay or cause to be paid to
Transferee the proceeds of any insurance policies and condemnation awards
received by Transferor and/or Property Owner (or, if such proceeds or awards
have not been received by Transferor or Property Owner as of the Closing Date,
then Transferor shall assign or caused to be assigned to Transferee all of
Transferor’s and/or Property Owner’s rights to such proceeds and awards) and (B)
there shall be a credit against the Contribution Value equal to the amount of
any insurance deductible. If Transferee timely delivers a Material Event
Termination Notice pursuant to this section, the parties shall share equally the
cancellation charges, if any, of Escrow Agent and Title Company, and this
Agreement shall be of no further force or effect and neither party shall have
any further rights or obligations hereunder (other than pursuant to any
provision which expressly survives the termination of this Agreement).
Transferor shall not, and shall not allow Property Owner to, settle or
compromise any insurance claim or condemnation action without the prior written
consent of Transferee, and Transferee shall have the option to participate in
any such claim or action.
8.3    Risk of Loss. Transferor shall maintain risk of loss of the Property
until

3



--------------------------------------------------------------------------------



11:59 p.m. on day before the Closing Date, after which time the risk of loss
shall pass to Transferee and Transferee shall be responsible for maintaining the
insurance policies in place as of the Effective Date or obtaining its own
insurance thereafter.
ARTICLE IX    
TRANSFEREE’S OBLIGATION TO CLOSE
9.1    Transferee’s Conditions. Transferee shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:
(a)    Receipt of Escrowed Documents; Title Policy. Escrow Agent shall have
received all of the documents required to be delivered by Transferor under
Section 11.2 and the Title Company shall issue (or shall be prepared and
irrevocably and unconditionally committed to issue) the Title Policy as
described in Section 5.3;
(b)    Accuracy of Representations. All of the representations and warranties
made by Transferor in this Agreement or any of the Closing Documents shall be
true, correct and complete in all material respects when made and on and as of
the Closing Date with the same force and effect as though such representations
and warranties had been made on and as of the Closing Date, and, at the Closing,
Transferor shall provide a bringdown certificate evidencing that the
representations and warranties of Transferor under this Agreement are true,
correct and complete in all material respects as of the Closing Date;
(c)    Transferor’s Performance. Transferor shall have, in all material
respects, (i) performed all covenants and obligations, and (ii) complied with
all conditions, required by this Agreement to be performed or complied with by
Transferor on or before the Closing Date or Transferee shall have waived, in its
sole and absolute discretion, prior to the Closing each such covenant,
obligation and condition that Transferor has failed to perform or comply with on
or before the Closing Date;
(d)    No Violations. There shall be no notice issued of any violation or
alleged violation of any Law with respect to any portion of the Property which
has not been corrected to the satisfaction of the issuer of the notice;
(e)    No Change. No Laws affecting any portion of the Property shall have
changed or been enacted, issued or pending which would materially and adversely
affect the ownership, development, maintenance, repair, operation, use or value
of any portion of the Property, such as zoning changes or a building moratorium;
(f)    Material Change. Subject to Section 8.2, the Property shall be in
substantially the same condition as of the Effective Date, reasonable use and
wear excepted, and there shall have been no material adverse change in the
financial condition of the Property or of Transferor or Property Owner or any
general partners or managing members of either of the foregoing Persons;
(g)    No Liens. The Property, including the Personal Property, shall be
conveyed free and clear of all Liens, except Permitted Exceptions;

1



--------------------------------------------------------------------------------



(h)    Consents. All consents required to effect the transaction contemplated by
this Agreement shall have been obtained by Transferor;
(i)    Loan Obligation. All of the conditions precedent to Lender’s approval of
the Loan Assumption shall have been satisfied, Transferor shall have caused to
be delivered the Pinnacle 2 Replacement Guaranties executed by the Sponsor Loan
Parties and Lender shall have approved or consented to the Loan Assumption
pursuant to the Loan Assumption Documents;
(j)    Estoppels. Transferee shall have received originals of the Warner Bros.
Estoppel and, if reasonably requested by Transferee prior to the Closing Date,
an updated REA Estoppel;
(k)    Terminations.    Transferor shall have terminated or caused Property
Owner to terminate any existing agreement between Transferor and/or Property
Owner and any Person relating to the management, operation, and/or leasing of
all or any portion of the Property and shall have delivered to Transferee
written evidence of any such termination reasonably requested by Transferee.
(l)    Other Conditions. Any other condition set forth in this Agreement to
Transferee’s obligation to close hereunder shall have been satisfied by the
applicable date.
9.2    Loan Obligation. Transferor, MCP and Transferee shall comply with their
respective obligations under Section 8.1(g). If Transferee is unable to assume
the Loan Obligation and to obtain Lender’s consent thereto pursuant to the Loan
Assumption Documents, then Transferee may, at its option, in its sole and
absolute discretion, terminate this Agreement as set forth in Section 9.2(c).
(a)    Transferee and Transferor shall each pay one-half of all fees, charges
and related costs in connection with the Loan Assumption (including any
assumption fees), which fees, charges and costs (other than the outstanding
balance (including, without limitation, the outstanding principal balance, all
accrued and unpaid interest and any other amounts outstanding under any of the
Loan Documents) of the Loan Obligation) shall not be credited against the
Contribution Value and the Contribution Value shall not be reduced on account
thereof.
(b)    Notwithstanding anything to the contrary contained herein, if, (a)
Transferee is unable to assume the Loan Obligation in accordance with the terms
of this Agreement, and (b) Transferee elects, in its sole and absolute
discretion, to terminate this Agreement, then upon delivery of written notice
thereof by Transferee to Transferor, this Agreement shall terminate (in which
event the parties shall share equally the cancellation charges, if any, of
Escrow Agent and Title Company, and this Agreement shall terminate and be of no
further force or effect and neither party shall have any rights or obligations
hereunder (other than pursuant to any provision hereof which expressly survives
the termination of this Agreement); provided, however, in the event that
Transferee is unable to assume the Loan Obligation in accordance with the terms
of this Agreement and the terms of the Operating Agreement as a result of a
breach by Transferor or MCP of this Agreement or the Operating Agreement and
Transferee elects to terminate this Agreement in accordance with this

1



--------------------------------------------------------------------------------



Section 9.2(c), then, without limiting any other rights or remedies of
Transferee hereunder or of Hudson pursuant to the Operating Agreement,
Transferor shall be responsible for one hundred percent (100%) of the
cancellation charges, if any, of Escrow Agent and Title Company.
9.3    Failure of Conditions. If any condition specified in Section 9.1 is not
satisfied on or before the Closing Date, Transferee may, at its option, and in
its sole and absolute discretion, (a) extend the date for Closing to allow
Transferor a sufficient time (not to exceed 60 days) within which to cure or
satisfy such condition, and, if so elected by Transferee, Transferor shall
immediately commence prosecution of such cure or satisfaction and diligently
pursue the same to completion, at which time a new date for Closing shall be
scheduled on or before the 10th day after Transferee’s acceptance of such cure
or satisfaction, (b) waive any such condition which can legally be waived either
at the time originally established for Closing or at any time on or before the
60th day thereafter and proceed to Closing without adjustment or abatement of
the Contribution Value, or (c) terminate this Agreement by written notice
thereof to Transferor, in which case Transferor shall pay for all of the
cancellation charges, if any, of Escrow Agent and Title Company. In addition to
(and notwithstanding) the foregoing, if the failure of the condition is due to a
breach by Transferor hereunder, Transferee may pursue any of its remedies under
Section 13.1.
ARTICLE X    
TRANSFEROR’S OBLIGATION TO CLOSE
10.1    Transferor’s Conditions. Transferor shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:
(c)    Accuracy of Representations. All of the representations and warranties
made by Transferee in this Agreement or any of the Closing Documents shall be
true, correct and complete in all material respects on and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date, and, at the Closing,
Transferee shall provide a bringdown certificate evidencing that the
representations and warranties of Transferee under this Agreement are true,
correct and complete in all material respects as of the Closing Date;
(d)    Loan Obligation. Transferee (or the applicable Affiliate(s)) of
Transferee shall have delivered such documents or other information as is
expressly required of Transferee (or such Affiliate) in connection with the Loan
Assumption pursuant to the terms of this Agreement and the Operating Agreement;
and
(e)    Transferee’s Performance. Transferee shall have, in all material
respects, (i) performed all covenants and obligations and (ii) complied with all
conditions, required by this Agreement to be performed or complied with by
Transferee on or before the Closing Date or each such covenant, obligation and
condition shall have been waived by Transferor in writing and in its sole and
absolute discretion prior to Closing.
10.2    Failure of Conditions. If any condition specified in Section 10.1 is not
satisfied

1



--------------------------------------------------------------------------------



on or before the Closing Date, Transferor may, at its option, and in its sole
and absolute discretion, (a) waive any such condition which can legally be
waived and proceed to Closing without adjustment or abatement of the
Contribution Value, or (b) terminate this Agreement by written notice thereof to
Transferor in which case Transferee shall pay for all of the cancellation
charges, if any, of Escrow Agent and Title Company. Notwithstanding the
foregoing, if the failure of the condition is due to a breach by Transferee
hereunder, Transferor may pursue any of its remedies under Section 13.2.
ARTICLE XI    
CLOSING
11.1    Time of Closing. Subject to the provisions of this Agreement, the
closing of the transactions contemplated hereby (the “Closing”) shall take place
on the Closing Date through an escrow with Escrow Agent, whereby Transferor,
Transferee and their attorneys need not be physically present and may deliver
documents by overnight air courier or other means. The “Closing Date” shall be
the fifteenth (15th) Business Day after Transferee obtains the last approval
necessary in connection with Transferee’s assumption of the Loan Obligation, or
such earlier date as may be mutually acceptable to the parties; provided,
however, that the Closing shall not be later than the first anniversary of the
Effective Date, subject to extension under Section 9.3 hereof).
11.2    Deliveries at Closing by Transferor. On or before the Closing (or such
other time as specified below), Transferor, at its sole cost and expense, shall
deliver or cause to be delivered to Escrow Agent the following, each dated as of
the Closing Date (except as specified below), in addition to all other items and
payments required by this Agreement to be delivered by Transferor at the
Closing:
(a)    Deed. Transferor shall deliver an original grant deed (the “Deed”) duly
executed and acknowledged by Property Owner, in the form attached hereto as
Exhibit D, conveying fee simple title to the Property to Transferee free of all
Liens and subject only to the Permitted Exceptions.
(b)    Bill of Sale and General Assignment. Transferor shall deliver two
originals of a bill of sale and general assignment, in the form attached hereto
as Exhibit E (the “Bill of Sale”), duly executed by Property Owner, conveying
title to the Personal Property, Permits, Plans and Records and Intangible
Property, to Transferee free and clear of all Liens and subject only to the
Permitted Exceptions.
(c)    Assignment of Leases and Contracts. Transferor shall deliver two
counterparts of an assignment and assumption of leases and contracts in the form
attached hereto as Exhibit F (the “Assignment of Leases and Contracts”), duly
executed by Property Owner, assigning to Transferee all of Transferor’s and
Property Owner’s right, title and interest in and to the Leases and Contracts.
(d)    Proof of Authority. Transferor shall provide such proof of authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof

1



--------------------------------------------------------------------------------



of the power and authority of the individual(s) executing or delivering any
documents or certificates on behalf of Transferor and/or Property Owner as may
be reasonably required by Title Company, Transferee or both.
(e)    Estoppel Certificates. On or before the fifth (5th) Business Day prior to
the Closing Date, Transferor shall deliver to Transferee one (1) original of the
executed Warner Bros. Estoppel, which shall not include any material, adverse
disclosure and, if reasonably requested by Transferor prior to the fifth (5th)
Business Day prior to the Closing Date, one (1) original of an executed update
to the REA Estoppel.
(f)    Title Affidavits. Transferor shall execute and deliver or cause Property
Owner to execute and deliver to the Title Company such agreements, statements
and/or affidavits as may be reasonably required by the Title Company in order to
issue the Title Policy as described in Section 5.3, including an Owner’s
Affidavit in the form attached hereto as Exhibit G, a Non-Imputation Endorsement
Affidavit in the form attached hereto as Exhibit H, and as may be reasonably
required by the Title Company in order to issue the endorsements set forth in
the Title Commitment and to delete all standard exceptions to the Title Policy.
(g)    Updated Rent Roll. Transferor shall deliver an updated Rent Roll. If the
updated Rent Roll includes Tenants or terms which are not permitted hereunder or
such change otherwise results from a breach by Transferor of its obligations
hereunder, Transferor shall be in default of this Agreement. The updating of the
Rent Roll (shall not cure any default of Transferor in originally certifying the
Rent Roll pursuant to Section 6.9.
(h)    Acknowledgment. Transferor shall deliver two duly executed counterparts
of an acknowledgment in the form of Exhibit I attached hereto (the
“Acknowledgment”), executed by Transferor, pursuant to which Transferor accepts
its membership interest in, and is admitted as a member of, the Joint Venture,
and agrees to be bound by the terms and provisions of the Operating Agreement.
(i)    Security Deposits. Transferor shall deliver or cause Property Owner to
deliver to Escrow Agent for delivery to Transferee the cash security deposits
(together with interest accrued thereon to the extent that such accrued interest
is the property of Property Owner under the applicable Lease), but only to the
extent relating to Tenants occupying space in the Building on the Closing Date
pursuant to Leases then in effect.
(j)    Cash. To the extent that the sum of all cash or credits to which
Transferee is entitled pursuant to the terms of this Agreement exceeds any cash
or credits to which Transferor is entitled pursuant to the terms of this
Agreement, at least one (1) Business Day prior to the Closing, Transferor shall
deliver to Escrow Agent for delivery to Transferee cash, in an amount equal to
the amount of such excess.
(k)    Closing Statement. Transferor shall deliver two duly executed
counterparts of a settlement statement of all prorations, allocations, closing
costs and payments of moneys related to the Closing of the transactions
contemplated by this Agreement (the “Closing Statement”).

1



--------------------------------------------------------------------------------



(l)    Loan Obligation. Transferor shall deliver duly executed counterparts of
all of the Loan Assumption Documents and the Pinnacle 2 Replacement Guaranties
(as defined in the Operating Agreement).
(m)    Non-Foreign Status Affidavit. Transferor shall deliver a certificate of
non-foreign status duly executed by Property Owner and in substantially the form
attached hereto as Exhibit J and otherwise in compliance with Section 1445 of
the Internal Revenue Code.
(n)    Other Documents. Transferor shall, as reasonably requested by Transferee,
the Title Company or the Escrow Agent, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all conveyances,
assignments and all other instruments and documents as may be reasonably
necessary in order to complete the transactions herein provided and to carry out
the intent and purposes of this Agreement.
11.3    Deliveries at Closing by Transferee. On or before the Closing (or such
other time as specified below), Transferee, at its sole cost and expense, shall
deliver or cause to be delivered to Escrow Agent the following, each dated as of
the Closing Date, in addition to all other items and payments required by this
Agreement to be delivered by Transferee at the Closing:
(a)    Cash. To the extent that the sum of all cash or credits to which
Transferor is entitled pursuant to the terms of this Agreement exceeds the sum
of all cash or credits to which Transferee is entitled pursuant to the terms of
this Agreement, at least one (1) Business Day prior to the Closing, Transferee
shall deliver to Escrow Agent for delivery to Transferor cash, in an amount
equal to the amount of such excess. In addition, at least one (1) Business Day
prior to the Closing, Transferee shall deliver to Escrow Agent for delivery to
Lender cash, in an amount necessary to assume the Loan Obligation in accordance
with the terms hereof.
(b)    Bill of Sale and General Assignment. Transferee shall deliver two duly
executed counterparts of the Bill of Sale.
(c)    Assignment of Leases and Contracts. Transferee shall deliver two duly
executed counterparts of the Assignment of Leases and Contracts.
(d)    Proof of Authority. Transferee shall provide such proof of authority and
authorization to enter into this Agreement and the transaction contemplated
hereby, and such proof of the power and authority of the individual(s) executing
or delivering any documents or certificates on behalf of Transferee as may be
reasonably required by Title Company, Transferor or both.
(e)    Acknowledgment. Transferee shall deliver two duly executed counterparts
of the Acknowledgment, executed by the Members (as defined in the Operating
Agreement) of the Joint Venture, which Acknowledgment shall have been approved
by the Executive Committee (as defined in the Operating Agreement) of the Joint
Venture.
(f)    Closing Statement. Transferee shall deliver two duly executed
counterparts of the Closing Statement.

2



--------------------------------------------------------------------------------



(g)    Other Documents. Transferee shall, as reasonably requested by Transferor,
the Title Company or the Escrow Agent, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all conveyances,
assignments and all other instruments and documents as may be reasonably
necessary in order to complete the transaction herein provided and to carry out
the intent and purposes of this Agreement.
(h)    Proposition 13 Reserve Amount. Transferor shall have received evidence
reasonably acceptable to Transferor that Hudson shall have funded the
Proposition 13 Reserve Amount as defined in and otherwise in accordance with the
Operating Agreement.
11.4    Deliveries Outside of Escrow. Transferor shall deliver or cause to be
delivered possession of the Property, subject only to the Permitted Exceptions,
to Transferee upon the Closing. Further, Transferor hereby covenants and agrees
to deliver to Transferee, as of the Closing (or, where such delivery is not
reasonably practicable as of the Closing, promptly following the Closing), the
following items:
(a)    Intangible Property. Transferor shall deliver or cause to be delivered
the originals of the Plans and Records, Leases, Contracts, Permits and
Intangible Property to the extent in Transferor’s Possession or Reasonable
Control or, if not, true, correct and complete copies thereof.
(b)    Personal Property. Transferor shall deliver or cause to be delivered the
Personal Property, including any and all keys, pass cards, remote controls,
security codes, computer software and other devices relating to access to the
Land and/or the Improvements.
(c)    Tenant Notification Letter. Transferor shall deliver or cause to be
delivered a tenant notification letter in the form attached hereto as Exhibit K
(the “Tenant Notification Letter”), duly executed by Property Owner, notifying
each Tenant under a Lease that the Property has been conveyed to Transferee and
directing each Tenant to make all payments of rent and to send any notices or
other correspondence regarding their respective Leases to the persons and
addresses to be determined by Transferee and specified in each such letter, on
and after the Closing Date.
(d)    Letters to Contractors. Transferor shall deliver or cause to be delivered
a letter to each vendor and each utility company serving the Property, in a form
reasonably satisfactory to Transferee, duly executed by Property Owner, advising
them of the transfer of the Property to Transferee and directing them to send to
Transferee all bills for the services provided to the Property for the period
from and after the Closing Date.
11.5    Actions by Escrow Agent. Provided that Escrow Agent shall not have
received written notice from Transferee or Transferor of the failure of any
condition to the Closing or of the termination of this Agreement, when
Transferee and Transferor have deposited into escrow the documents and funds
required by this Agreement and Title Company is irrevocably and unconditionally
committed to issue the Title Policy effective as of the Closing Date, Escrow
Agent shall, in the order and manner herein below indicated, take the following
actions:

1



--------------------------------------------------------------------------------



(a)    Recording. Cause the Deed and any other documents which Transferee and
Transferor mutually may direct to be recorded in the Official Records and obtain
conformed copies thereof for distribution to Transferee and Transferor.
(b)    Funds. Upon receipt of confirmation of the recordation of the Deed and
such other documents as were recorded pursuant to Section 11.5(a), disburse all
funds deposited with it by Transferee as follows:
(i)    pursuant to the Closing Statement, retain for Escrow Agent’s own account
all escrow fees and costs, disburse to Title Company the fees and expenses
incurred in connection with the issuance of the Title Policy, and disburse to
any other persons or entities entitled thereto, as expressly stated on the
Closing Statement, the amount of any other closing costs;
(ii)    disburse to Lender funds necessary to discharge and release any and all
Liens against the Property (other than the Permitted Exceptions and the Lien(s)
created by any of the Loan Documents to the extent the Loan Obligation is
assumed by Transferee);
(iii)    deliver to Transferor or Transferee, as applicable, any cash owed to
such party pursuant to the terms of this Agreement;
(iv)    disburse to Transferee or Transferor, as the case may be, any remaining
funds in the possession of Escrow Agent after payments pursuant to Sections
11.5(b)(i, ii and iii) have been completed.
(c)    Delivery of Documents. Deliver: (i) to Transferor, (A) one original of
each document deposited into escrow (other than the Deed and the estoppel
certificates required to be delivered to Escrow Agent hereunder on or prior to
Closing) and (B) one conformed copy of each document recorded pursuant to the
terms hereof; and (ii) to Transferee, (A) one original of each document
deposited into escrow (other than the Deed), and (B) one conformed copy of each
document recorded pursuant to the terms hereof.
(d)    Title Policy. Cause the Title Company to issue and deliver the Title
Policy to Transferee.
(e)    Recorded Deed. Cause the original recorded Deed to be delivered to
Transferee.
11.6    Actions by Escrow Agent. Notwithstanding anything to the contrary
herein, and without limitation the terms of Section 15.8 of this Agreement, the
parties hereto agree that the terms and provisions of this Article XI may be
modified, amended and/or supplemented pursuant to separate escrow instructions
reasonably approved by Transferor and Transferee and acknowledged to and agreed
to by Escrow Agent.
ARTICLE XII    
PRORATIONS AND CLOSING EXPENSES

1



--------------------------------------------------------------------------------



12.1    Prorations.
(o)    (i) Rentals (including, prepaid rents, fixed rents, additional rents,
operating expense escalation payments and real estate tax escalation payments
payable pursuant to the Leases), revenues, and other income, if any, from the
Property (including, without limitation, any and all revenues collected by
Transferor or Property Owner from or attributable to parking operations at the
Property, and all fees or other compensation paid to Transferor or Property
Owner or to the property manager, if any, under any Contract, Lease or other
agreement relating to the Property, whether paid monthly, upon contract
execution or otherwise, as consideration for Transferor or Property Owner
entering into such Contract, Lease or other agreement) (collectively,
“Rentals”), (ii) real estate taxes, sewer rents and taxes, water rates and
charges (to the extent not accounted for above), vault charges and taxes,
business improvement district taxes and assessments, and any other governmental
taxes charged, assessed or levied against the Real Property, including, without
limitation, any supplemental taxes assessed or levied against the Real Property
(collectively, “Taxes”), (iii) amounts due and payable under the Loan Documents
(to the extent that the Loan Obligation is assumed by Transferee in accordance
with the terms and provisions of this Agreement), (iv) all charges for all
electricity, steam, gas and other utility services at the Property
(collectively, “Utility Costs”) and (v) all other expenses affecting the
Property (including, without limitation, all other maintenance and/or operating
expenses with respect to the Property), shall be prorated between Transferee and
Transferor as of the Closing Date based on a 365-day year. For purposes of
calculating prorations, Transferee shall be deemed to be title holder of the
Property, and therefore entitled to the income and responsible for the expenses,
after 12:01 a.m. on the Closing Date (the “Cut-Off Time”).
(ii)    In the event that Transferee assumes the Loan Obligation in accordance
with this Agreement and takes title to the Property subject to the Lien of the
Loan Obligation and any amounts are held in escrow or reserve by or on behalf of
Lender pursuant to the terms of the Loan Documents, the amounts held in such
escrows or reserves shall be prorated by (a) Transferor assigning or causing to
be assigned such escrows or reserves to Transferee and (b) Transferee
reimbursing Transferor for the amounts held in such escrows or reserves (other
than amounts held for obligations relating to the period prior to the Cut-Off
Time). Without limiting the foregoing, Transferor shall make a one-time true up
payment to Hudson as necessary to cause any rent abatement reserve required
under the Pinnacle 1 Loan (as defined in the Operating Agreement) to have been
borne by Hudson and Sponsor, collectively, (as defined in the Operating
Agreement) in accordance with their Membership Interests as of the Closing Date.
(iii)    Rentals (other than amounts constituting Overage Rent which are dealt
with in Section 12.1(a)(iv) below) delinquent as of the Cut-Off Time shall not
be prorated, but when received by Transferee or Transferor, if ever, shall be
applied as follows: (1) first, in payment of Rentals for the calendar month in
which the Closing Date occurs; (2) second, in payment of Rentals for all periods
after the Closing Date which are due and payable; and (3) third, after Rentals
for all periods after the Closing Date have been paid in full, in payment of
Rentals for periods prior to the Closing Date and not paid pursuant to clause
(2) above. Each amount of delinquent Rentals received, less reasonable
collection costs, shall be adjusted and prorated as provided in the immediately

1



--------------------------------------------------------------------------------



preceding sentence, and the party receiving such amount shall, within five (5)
Business Days, pay to the other party the portion thereof to which it is
entitled, if any. Notwithstanding anything to the contrary herein, Transferee
shall have no obligation to commence any actions or proceedings to collect any
delinquent Rentals. After the Closing, neither Transferor nor Property Owner
shall have any right to proceed in any manner or make any claim against Tenants
or any other Person (excluding Transferee in connection with a claim by
Transferor against Transferee for delinquent Rentals retained by Transferee in
violation of this Agreement) for Rentals that were delinquent as of the Cut-Off
Time or for other matters relating to the contract or agreement pursuant to
which such Rentals were due including, without limitation, any Lease until such
time that, in the case of a Lease, such Tenants have vacated the Property and
Transferee, in its capacity as landlord, has elected, in its sole and absolute
discretion, to terminate such Lease or, in the case of any other contract or
agreement, Transferee has elected, in its sole and absolute discretion, to
terminate the same.
(iv)    With respect to any Lease that provides for the payment of additional or
escalation rent based upon increases in real estate taxes, labor costs, costs of
living indices or other operating expenses (collectively, “Overage Rent”), such
Overage Rent shall be adjusted and prorated on an if, as and when collected
basis. Overage Rent payable for the accounting period in which the Closing Date
occurs shall be apportioned between Transferor and Transferee based upon the
ratio that the portion of such accounting period prior to the Closing Date bears
to the entire such accounting period. Any payment by Tenants of Overage Rent
shall be applied to Overage Rents then due and payable in the following order of
priority: (A) first, in payment of Overage Rents for the period preceding the
accounting period in which the Closing Date occurs; (B) second, in payment of
Overage Rents for the accounting period in which the Closing Date occurs and (C)
third, in payment of Overage Rents for the accounting period following the one
in which the Closing Date occurs. To the extent any portion of Overage Rent is
required to be paid monthly by Tenants on account of estimated amounts for the
current period, and at the end of each calendar year (or, if applicable, at the
end of each lease year or tax year or any other applicable accounting period),
such estimated amounts are to be recalculated based upon the actual expenses,
taxes and other relevant factors for that calendar (lease or tax) year, with the
appropriate adjustments being made with such Tenants, then such portion of the
Overage Rent shall be prorated between Transferor and Transferee on the Closing
Date based on such estimated payments (i.e., with (x) Transferor entitled to
retain all monthly installments of such amounts with respect to periods prior to
the calendar month in which the Closing Date occurs, to the extent such amounts
are as of the Closing Date estimated to equal the amounts ultimately due to
Transferor for such periods, (y) Transferee entitled to receive all monthly
installments of such amounts with respect to periods following the calendar
month in which the Closing Date occurs, and (z) Transferor and Transferee
apportioning all monthly installments of such amounts with respect to the
calendar month in which the Closing Date occurs). At the time(s) of final
calculation and collection from (or refund to) Tenants of the amounts in
reconciliation of actual Overage Rent for a period for which estimated amounts
have been prorated, there shall be a re-proration between Transferor and
Transferee, with the net credit resulting from such re-proration, after
accounting for amounts required to be refunded to tenants, being payable to the
appropriate party (i.e., to Transferor if the recalculated amounts exceed the
estimated amounts paid to Transferee if the recalculated amounts are less than
the estimated amounts). To the extent that any Tenant, pursuant to a right
contained in an existing Lease, conducts an audit respecting an Overage Rent
calculation (a “Rent Audit”) for an accounting period that expired prior to the
Closing

2



--------------------------------------------------------------------------------



Date, or otherwise becomes entitled to a refund of Overage Rent with respect to
a period prior to the Closing Date, Transferor shall be liable for any refunds
due to such Tenant or shall be entitled to receive and retain any additional
payments due from such Tenant as the result of such Rent Audit. The results of
any Rent Audit for any other accounting period shall be apportioned in the same
manner as Overage Rent. Rent Audits for accounting periods that expire prior to
the Closing Date shall be settled by Transferor in accordance with the
applicable existing Lease, subject to Transferee’s approval, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that
Transferee’s consent to any such settlement shall not be required if the Tenant
as part of such settlement agrees that such settlement shall not be binding on
the landlord in calculating similar amounts for subsequent years and that such
Tenant will not introduce any such settlement statement in challenging amounts
due in any such subsequent year. Rent Audits for accounting periods prior to the
Closing Date but extending after the Closing Date shall be settled by Transferee
in accordance with the applicable existing Lease, but Transferor shall receive
notice of all negotiations or proceedings in connection therewith, shall have
the right to participate and/or intervene therein and shall be entitled to
approve all matters to be approved by the landlord under the applicable existing
Lease in connection therewith, which approval shall not be unreasonably
withheld, delayed or conditioned.
(v)    All non-delinquent Taxes on the Building shall be prorated based on the
actual current tax bill, but if such tax bill has not yet been received by
Transferor or Property Owner by the Cut-Off Time or if supplemental taxes are
assessed after the Cut-Off Time for the period prior to the Cut-Off Time, the
parties shall make any necessary adjustment after the Cut-Off Time by cash
payment to the party entitled thereto so that Transferor and/or Property Owner
shall have borne all Taxes, including all supplemental taxes, allocable to the
period prior to the Cut-Off Time and Transferee shall bear all Taxes, including
all supplemental taxes, allocable to the period from and after the Cut-Off Time.
(vi)    All Utility Costs shall be billed to the Property Owner’s account up to
the Closing Date and from and after the Closing Date, all Utility Costs shall be
billed to Transferee’s account. If for any reason such changeover in billing is
not practicable as of the Closing Date as to any utility, the Utility Costs
related thereto shall be apportioned on the basis of actual current readings or,
if such readings have not been made, on the basis of the most recent bills that
are available. If any apportionment is not based on an actual current reading,
then upon the taking of a subsequent actual reading, the parties shall, within
ten (10) Business Days following notice of the determination of such actual
reading, readjust such apportionment and Transferor shall promptly deliver to
Transferee, or Transferee shall promptly deliver to Transferor, as the case may
be, the amount determined to be due upon such adjustment.
(vii)    Notwithstanding anything to the contrary set forth herein and without
limiting the representations and/or warranties made by Transferor herein
regarding the Leases, Transferor shall be responsible for all leasing
commissions and/or Tenant Inducements Costs due and payable in connection with
the execution of any Lease and/or the exercise by any Tenant of any renewal or
expansion option under its Lease prior to the Closing Date and Transferee shall
be responsible for all leasing commissions and/or Tenant Inducements Costs due
and payable in connection with any Lease and/or the exercise by any Tenant of
any renewal or expansion option under its Lease after

3



--------------------------------------------------------------------------------



the Closing Date. “Tenant Inducement Costs” means any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the Tenant thereunder which is in the nature of a tenant inducement
or concession, including, without limitation, tenant improvement costs, design,
refurbishment and other work allowances, lease buyout costs and moving
allowances; provided, however, that “Tenant Inducement Costs” shall not include
loss of income resulting from any free rental period (it being agreed that
Transferor shall bear such loss resulting from any free rental period with
respect to the period prior to the Closing Date and the Transferee shall bear
such loss with respect to the period from and after the Closing Date).
(viii)    No insurance premiums or other costs shall be prorated, it being
understood and agreed that Transferor intends to or intends to cause Property
Owner to terminate its existing insurance at the Closing and thereafter
Transferee shall be responsible for obtaining insurance at its sole cost and
expense.
(ix)    No fees, commissions or other amounts due and payable by Property Owner
under any existing property management agreement or leasing agreement shall be
prorated, it being understood and agreed that Transferor is obligated to
terminate or cause Property Owner to terminate the same prior to the Closing
Date and that the termination of all such agreements is a condition precedent to
Transferee’s obligation to close hereunder.
(b)    At or prior to the Closing, Transferor and Transferee and/or their
respective agents or designees will jointly prepare a preliminary closing
statement (the “Preliminary Closing Statement”) which will show the net amount
due either to Transferor or to Transferee as a result of the adjustments and
prorations provided for in this Agreement, and such net due amount will be added
to or subtracted from the Contribution Value at Closing. Not later than the
first anniversary of the Closing Date, Transferor and Transferee will jointly
prepare a final closing statement reasonably satisfactory to Transferor and
Transferee in form and substance (the “Final Closing Statement”) setting forth
the final determination of the adjustments and prorations provided for herein
and setting forth any items which are not capable of being determined at such
time (and the manner in which such items shall be determined and paid). The net
amount due Transferor or Transferee, if any, by reason of adjustments to the
Preliminary Closing Statement as shown in the Final Closing Statement, shall be
paid in cash by the party obligated therefor within five (5) Business Days
following that party’s receipt of the approved Final Closing Statement. The
adjustments, prorations and determinations agreed to by Transferor and
Transferee in the Final Closing Statement shall be conclusive and binding on the
parties hereto except for any items which are not capable of being determined at
the time the Final Closing Statement is agreed to by Transferor and Transferee,
which items shall be determined and paid in the manner set forth in the Final
Closing Statement and except for other amounts payable hereunder pursuant to
provisions which survive the Closing. Prior to and following the Closing Date,
each party shall provide the other with such information as the other shall
reasonably request (including, without limitation, access to the books, records,
files, ledgers, information and data with respect to the Property during normal
business hours upon reasonable advance notice) in order to make the preliminary
and final adjustments and prorations provided for herein.

4



--------------------------------------------------------------------------------



(c)    The provisions of this Section 12.1 shall survive the Closing for a
period of twelve (12) months, provided that the parties’ obligations pursuant to
this Section 12.1(c) to pay any amounts determined to be owed within such twelve
(12) month period pursuant to this Section 12.1 shall survive the Closing until
the earlier to occur of (x) the 12-Month Reconciliation Date, if paid on such
date, or (y) the applicable statute of limitations. Notwithstanding the
foregoing, on the date which is 365 days following the Closing (the “12- Month
Reconciliation Date”), Transferee and Transferor shall endeavor in good faith to
reconcile all amounts which are to be prorated pursuant to this Section 12.1 and
which can be conclusively known as of the 12-Month Reconciliation Date, and,
following payment thereof by the applicable party in accordance with this
Section 12.1, those provisions of Section 12.1 pertaining to amounts to be
prorated pursuant to this Section 12.1 and which can be conclusively known as of
the 12-Month Reconciliation Date shall terminate, and neither Transferor nor
Transferee shall have any further liability therefor. Amounts to be paid by
Transferor and/or Transferee, as applicable, on the 12-Month Reconciliation Date
following application of the terms of this Section 12.1 and as approved by
Transferor and Transferee in good faith are sometimes referred to herein as the
“12-Month Reconciliation Amounts”. Any 12-Month Reconciliation Amounts owed by
Transferor or Transferee, as applicable, shall be, at the discretion of the
party entitled to receive such 12-Month Reconciliation Amounts, either paid to
an account specified by such party or offset against such party’s obligations to
pay any 12-Month Reconciliation Amounts. Following the 12-Month Reconciliation
Date, and the payment of any 12-Month Reconciliation Amounts determined to be
owed pursuant to this Section 12.1 by Transferor and/or Transferee, neither
Transferee nor Transferor shall have any further liability pursuant to this
Section 12.1.
(d)    It is the intent of the parties hereto that the prorations and/or
adjustments pursuant to this Section 12.1 be allocated among Transferor and
Transferee in the manner set forth above without duplication on account of the
fact that, following the consummation of the transactions contemplated hereby,
Transferor shall be an indirect owner in Transferee and, indirectly thereby (A)
entitled to its pro rata share (based on its Membership Interest) of any net
charges to Transferor/net credits to Transferee and (B) required to fund its pro
rata share (based on its Membership Interest) of any net credits to
Transferor/net charges to Transferee. In particular, (1) in the event of any net
charges to Transferor/net credits to Transferee, neither Transferor (nor any
Affiliate thereof) shall be entitled to any portion of such net credits to
Transferee and (2) in the event of any net charges to Transferee/net credits to
Transferor, neither Transferor (nor any Affiliate thereof) shall be responsible
for any portion of such net charges to Transferee.
12.2    Closing Expenses. Each party shall pay its own costs and expenses
arising in connection with the Closing (including its own attorneys’ and
advisors’ fees, charges and disbursements), except the costs set forth in this
Section 12.2 which shall be allocated between the parties as set forth herein.
(i)    Transferor. Transferor shall pay (i) the premium for the Title Policy
(and all endorsements to such Title Policy for which Transferor is responsible
pursuant to this Agreement or which Transferor has agreed to provide and
Transferee in its reasonable discretion has agreed to accept in satisfaction of
a Transferee’s Objection), (ii) all documentary, transfer, stamp, sales, use,
gross receipts or similar taxes related to the transfer of the Property, (iii)
except as otherwise expressly

5



--------------------------------------------------------------------------------



set forth herein, one-half of the customary closing costs of the Escrow Agent
and the Title Company related to the transfer of the Property, (iv) one-half of
all assumption or other amounts due and payable under the Loan Documents in
connection with the Loan Assumption and obtaining Lender’s consent thereto, and
(v) the cost of discharging any Liens against the Property other than the Loan
Obligation, if assumed by Transferor or Transferee in accordance with this
Agreement and the Loan Documents, and recording any instruments in connection
therewith.
(j)    Transferee. Transferee shall pay for (i) recording the Deed, (ii) except
as otherwise expressly set forth herein, one-half of the customary closing costs
of the Escrow Agent and the Title Company related to the transfer of the
Property, (iii) one-half of all assumption or other amounts due and payable
under the Loan Documents in connection with the Loan Assumption and obtaining
Lender’s consent thereto, and (iv)) the cost of any update to the Existing
Survey or any new survey of the Property.
ARTICLE XIII    
REMEDIES
13.1    Breach by Transferor. Transferor shall be in default hereunder if: (a)
any representation or warranty made by Transferor herein or in any of the
Closing Documents is or becomes false in any material respect; (b) Transferor
fails to cure (within the time frame set forth below) any breach of any
obligation of Transferor under this Agreement; (c) there is a failure or defect
of title that is not cured by Transferor or waived in writing by Transferee
after the Effective Date; or (d) Transferor refuses to convey or cause to be
conveyed title to the Property in accordance herewith. If Transferor defaults on
any provision hereof, Transferee, as a condition precedent to the exercise of
its remedies or termination of this Agreement, shall be required to give
Transferor written notice of the same. Transferor shall have 10 Business Days
from the receipt of such notice to cure the default; provided, however, if such
default is susceptible of cure but cannot be cured within such 10 Business Day
period and Transferor has commenced such cure within such 10 Business Day period
and diligently prosecutes the same to completion, such cure period shall be
extended for as long as is reasonably necessary to cure such default, provided,
that such additional cure period shall not exceed thirty (30) consecutive
calendar days; and further provided, notwithstanding anything to the contrary
herein, Transferor shall not have the right to notice and/or any cure period in
connection with Transferor’s failure to deliver any of the closing deliverables
required to be delivered by Transferor under Section 11.2. If Transferor timely
cures the default to Transferee’s reasonable satisfaction, the default shall be
deemed waived and this Agreement shall continue in full force and effect. In
connection with any default by Transferor hereunder (subject to notice and/or
the applicable cure period set forth herein, if any), Transferee, at
Transferee’s option, shall be entitled to any or all of the following remedies:
(i) terminate this Agreement, in which event (A) Transferor shall reimburse
Transferee for Transferee’s reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees, costs and disbursements) related to the
negotiation of this Agreement and the transactions contemplated hereby and
Transferee’s due diligence, (B) Transferor shall pay any and all cancellation
charges of Escrow Agent and Title Company, and (C) both parties shall be
discharged from all duties and performance hereunder, except for any obligations
which by their

1



--------------------------------------------------------------------------------



terms survive any termination of this Agreement; and/or (ii) pursue and obtain
any relief provided at law or in equity, including specific performance and
damages. Notwithstanding anything to the contrary herein, the remedies available
to Transferee in connection with any default by Transferor under this Agreement
shall in no way limit, vitiate or derogate the remedies available to Hudson
under the Operating Agreement in the event that the Closing does not occur for
any reason and regardless of the party at fault, if any, it being understood and
agreed that all such remedies are cumulative and not exclusive.
13.2    Breach by Transferee. Transferee shall be in default hereunder if: (a)
any representation or warranty made by Transferee herein or in any of the
Closing Documents is or becomes false in any material respect; or (b) Transferee
fails to cure (within the time frame set forth below) any breach of any
obligation of Transferee under this Agreement. If Transferee defaults on any
provision hereof, Transferor, as a condition precedent to the exercise of its
remedies or termination of this Agreement, shall be required to give Transferee
written notice of the same. Transferee shall have 10 Business Days from the
receipt of such notice to cure the default; provided, however, if such default
is susceptible of cure but cannot be cured within such 10-Business Day period
and Transferee has commenced such cure within such 10-Business Day period and
diligently prosecutes the same to completion, such cure period shall be extended
for as long as is reasonably necessary to cure such default, provided, that such
additional cure period shall not exceed thirty (30) consecutive calendar days;
and further provided, notwithstanding anything to the contrary herein,
Transferee shall not have the right to notice and/or any cure period in
connection with Transferee’s failure to deliver any of the closing deliverables
required to be delivered by Transferee under Section 11.3. If Transferee timely
cures the default, the default shall be deemed waived and this Agreement shall
continue in full force and effect. In connection with any default by Transferee
hereunder (subject to notice and/or the applicable cure period set forth herein,
if any), Transferor, at Transferor’s option, shall be entitled to any or all of
the following remedies: (i) terminate this Agreement, in which event (A)
Transferee shall reimburse Transferor for Transferor’s reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ fees, costs and
disbursements) related to the negotiation of this Agreement and the transaction
contemplated hereby, (B) Transferee shall pay any cancellation charges of Escrow
Agent and Title Company, and (C) both parties shall be discharged from all
duties and performance hereunder, except for any obligations which by their
terms survive any termination of this Agreement; and/or (ii) pursue and obtain
any relief provided at law or in equity; provided, however, the remedy of
specific performance shall only be available to Transferor in the event that all
of the conditions precedent to Transferee’s obligation to close hereunder have
been fully satisfied and the Closing does not occur solely as a result of
Transferee’s failure to deliver all of the closing deliverables required to be
delivered by Transferee under Section 11.3 on the Closing Date.
ARTICLE XIV    
ESCROW
14.1    Escrow.

1



--------------------------------------------------------------------------------



(e)    Escrow Agent is hereby appointed and designated to act as Escrow Agent
hereunder and is instructed to hold and deliver, pursuant to the terms of this
Agreement, the documents and funds to be deposited into escrow as herein
provided.
(f)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties for any act or omission
on its part unless taken or suffered in bad faith, in willful disregard of this
Agreement or in gross negligence. Transferor and Transferee jointly and
severally shall indemnify, protect, defend and hold Escrow Agent harmless from
and against all Losses incurred in connection with the performance of Escrow
Agent’s duties hereunder, except with respect to actions or omissions taken or
suffered by Escrow Agent in bad faith, in willful disregard of this Agreement or
in gross negligence on the part of the Escrow Agent or any of its employees,
representatives or agents.
(g)    The parties shall deliver to Escrow Agent an executed copy of this
Agreement, which shall constitute their instructions to Escrow Agent. Escrow
Agent shall execute the signature page for Escrow Agent attached hereto with
respect to the provisions of this Section 14.1; provided, however, that (i)
Escrow Agent’s signature hereon shall not be a prerequisite to the binding
nature of this Agreement on Transferee and Transferor, and the same shall become
fully effective upon execution by Transferee and Transferor, and (ii) the
signature of Escrow Agent will not be necessary to amend any provision of this
Agreement other than this Section 14.1.
(h)    Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Code, shall file all
necessary information reports, returns, and statements regarding the transaction
required by the Code including the tax reports required pursuant to Section 6045
of the Code. Further, Escrow Agent agrees to indemnify, protect, defend and hold
Transferee, Transferor, and their respective attorneys and brokers harmless from
and against any Losses resulting from Escrow Agent’s failure to file the reports
Escrow Agent is required to file pursuant to this section.
(i)    The parties hereto shall execute such additional escrow instructions (not
inconsistent with this Agreement as determined by counsel for Transferee and
Transferor) as Escrow Agent shall deem reasonably necessary for its protection,
including Escrow Agent’s general provisions (as may be modified by Transferee,
Transferor and Escrow Agent). In the event of any inconsistency between the
provisions of this Agreement and such additional escrow instructions, the
provisions of this Agreement shall govern.
ARTICLE XV    
MISCELLANEOUS
15.1    Brokers. Transferor represents, warrants to and agrees with Transferee
that other than Eastdil Secured, which Transferor has engaged pursuant to a
separate agreement in connection with the transactions contemplated by this
Agreement and shall be solely liable for the payment of any broker’s fee,
finder’s fee, commission or similar compensation

1



--------------------------------------------------------------------------------



(“Commission”) to Eastdil Secured in connection therewith, Transferor has not
had, and it shall not have, any dealings with (and it has not engaged and it
will not engage) any third party to whom the payment of any Commission shall or
may become due or payable in connection with the transactions contemplated
hereby. Transferee hereby represents, warrants to and agrees with Transferor
that it has not had, and it shall not have, any dealings with (and it has not
engaged and it will not engage) any third party to whom the payment of any
Commission shall or may become due or payable in connection with the
transactions contemplated hereby. Transferor and Transferee each hereby agree to
indemnify, hold harmless, protect and defend each other from any Losses arising
from any breach of any of its representations under this Section 15.1).
15.2    Expenses. Subject to the payment of Closing costs pursuant to Section
12.2 and any other provision of this Agreement, whether or not the transactions
contemplated by this Agreement are consummated, all fees and expenses incurred
by any party hereto in connection with this Agreement shall be borne by such
party.
15.3    Further Assurances. Each of the parties hereto agrees to perform,
execute and deliver such documents, writings, acts and further assurances as may
be necessary to carry out the intent and purpose of this Agreement. Without
limiting the generality of the foregoing, Transferor shall, at no material cost
to Transferor, cooperate with Hudson and/or its affiliates to provide Hudson
access to such factual information concerning the operation of the Property as
may be reasonably requested by Hudson, and in the possession or control of
Transferor or its Affiliates, or its previous property manager or accountants,
to enable Hudson or its affiliates to prepare audited financial statements as
may be required by the Securities and Exchange Commission. At Hudson’s sole cost
and expense, Hudson or its designated independent or other auditor may audit
Transferor’s (or Transferor’s previous property manager’s) operating statements
of the Property, and Transferor will cooperate in the preparation of the audit,
including by providing a customary representations letter to such auditor in
substantially the form attached hereto as Exhibit L; provided, however, that the
foregoing obligations of Transferor under this subsection shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Transferor, its property manager or accountants, at no
material cost to Transferor, and in the format that Transferor (or its property
manager or accountants) have maintained such information in the ordinary course
of its business.
15.4    Survival of Representations and Warranties. All of Transferor’s and
Transferee’s respective representations, warranties, covenants and indemnities
set forth in this Agreement, and the provisions of Article XIV, shall survive
the delivery of the Deed and the Closing and shall not be deemed merged into any
instrument of conveyance delivered at Closing; provided, however, and
notwithstanding anything to the contrary herein, the Property-level
representations and warranties set forth in Sections 6.4 through 6.19 shall only
survive until the first anniversary of the Closing Date. Subject to the
foregoing, any provision of this Agreement which requires observance or
performance subsequent to the Closing, whether or not there is an express
survival provision, shall continue in force and effect following such Closing.
15.5    Partial Invalidity. If any provision of this Agreement is determined to
be unenforceable, such provision shall be reformed and enforced to the maximum
extent permitted by Law. If it cannot be reformed, it shall be stricken from and
construed for all purposes not to

1



--------------------------------------------------------------------------------



constitute a part of this Agreement, and the remaining portions of this
Agreement shall remain in full force and effect and shall, for all purposes,
constitute this entire Agreement.
15.6    Time of Essence. Time shall be of the essence with respect to all
matters contemplated by this Agreement.
15.7    Construction of Agreement. All parties hereto acknowledge that they have
had the benefit of independent counsel with regard to this Agreement and that
this Agreement has been prepared as a result of the joint efforts of all parties
and their respective counsel. Accordingly, all parties agree that the provisions
of this Agreement shall not be construed or interpreted for or against any party
hereto based upon authorship.
15.8    Amendments/Waiver. Except as set forth in Section 14.1(c), no amendment,
change or modification of this Agreement shall be valid unless the same is in
writing and signed by the party or parties to be bound. No waiver of any of the
provisions of this Agreement shall be valid unless in writing and signed by the
party against whom it is sought to be enforced. No waiver of any provision shall
be deemed a continuing waiver of such provision or of this Agreement.
15.9    Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto, and the Operating Agreement constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes all prior negotiations, agreements, understandings, letters of intent
and discussions (whether oral or written) between the parties, and there are no
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between the parties other than as expressly
herein set forth.
15.10    Counterparts; Facsimile/PDF. This Agreement may be executed in one or
more counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by facsimile, PDF or email, and, upon receipt, shall be deemed
originals and binding upon the parties hereto. Without limiting or otherwise
affecting the validity of executed copies hereof that have been delivered by
facsimile, PDF or email, the parties will use their best efforts to deliver
originals as promptly as possible after execution.
15.11    Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event (such as, for example, the Closing Date)
should, under the terms hereof, fall on a non-Business Day, then such date shall
be extended automatically to the next succeeding Business Day.
15.12    Governing Law/Jurisdiction. This Agreement and the legal relations
between the parties hereto shall be governed by and construed in accordance with
the internal laws of the State of California, without regard to the conflicts of
laws principles thereof. Any action brought to interpret or enforce this
Agreement shall be brought in a court of competent jurisdiction in the State of
California and each party hereto hereby consents to jurisdiction and venue in
such court.
15.13    Intentionally Omitted.
15.14    Notices. All notices, consents, reports, demands, requests and other

1



--------------------------------------------------------------------------------



communications required or permitted hereunder (“Notices”) shall be in writing,
and shall be: (a) personally delivered with a written receipt of delivery; (b)
sent by a nationally recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission, PDF or email with an original copy
thereof transmitted to the recipient by one of the means described in
subsections (a) through (c) no later than 3 Business Days thereafter. All
Notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the Notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this section, then the first attempted delivery shall be deemed
to constitute delivery; and provided further, however, that Notices given by
facsimile, PDF or email shall be deemed given when received by facsimile, PDF or
email, as the case may be. Each party shall be entitled to change its address
for Notices from time to time by delivering to the other party Notice thereof in
the manner herein provided for the delivery of Notices. All Notices shall be
sent to the addressee at its address set forth following its name below:
To Transferor:


Media Center Development, LLC
c/o M. David Paul Development LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
Attention: Jeffrey M. Worthe
Telephone: 310-393-9653
Facsimile: 310-458-2644
Email: JeffW@mdpa.com


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attention: Meryl K. Chae
Telephone: 213-687-5035
Facsimile: 213-621-5035
Email: Meryl.Chae@skadden.com


To Transferee:


P2 Hudson MC Partners, LLC
c/o Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025

1



--------------------------------------------------------------------------------



Attention: Alex Vouvalides
Telephone: 310-445-5706
Facsimile: 310-445-5710
Email: Alex@hudsonppi.com


with a copy to:


Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Attention: Jesse Sharf
Telephone: 310-552-8512
Facsimile: 213-229-6638
Email: JSharf@gibsondunn.com
Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with the above provisions as follows:
Chicago Title Insurance Company
26415 Carl Boyer Drive, Suite 255
Santa Clarita, California 91350
Attention: Maggie G. Watson
Telephone: 661-753-5701
Facsimile: 661-753-5730
Email: Maggie.Watson@ctt.com
Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.
15.15    Headings/Use of Terms/Exhibits. The paragraph and section headings that
appear in this Agreement are for purposes of convenience of reference only and
are not to be construed as modifying, explaining, restricting or affecting the
substance of the paragraphs and sections in which they appear. Wherever the
singular number is used, and when the context requires, the same shall include
the plural and the masculine gender shall include the feminine and neuter
genders. The term “including” means “including, but not limited to” and “such
as” means “such as, but not limited to” and similar words are intended to be
inclusive. All references to Sections and articles mean the Sections and
articles in this Agreement. All Exhibits and Schedules attached hereto are
hereby incorporated herein by reference as though set out in full herein.
15.16    Assignment. Transferor shall not assign this Agreement or any rights
hereunder, or delegate any of its obligations, without the prior written
Approval of Transferor. Transferor shall not assign this Agreement or any rights
hereunder, or delegate any of its obligations, without the prior written
approval of Transferee. Subject to the provisions of this section, this

2



--------------------------------------------------------------------------------



Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, personal representatives, successors and permitted
assigns. Except as specifically set forth or referred to herein, nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any person or entity, other than the parties hereto and their successors or
permitted assigns, any rights or remedies under or by reason of this Agreement.
15.17    Attorney’s Fees. If litigation or arbitration is required by either
party to enforce or interpret the terms of this Agreement, the substantially
prevailing party of such action or arbitration shall, in addition to all other
relief granted or awarded by the court or arbitrator, be awarded costs and
reasonable attorneys’ fees, charges and disbursements and reasonable fees of
expert witnesses and costs incurred by reason of such action or arbitration and
those incurred in preparation thereof at both the trial or arbitration and
appellate levels.
15.18    Indemnification.
(a)    In addition to any other indemnity under this Agreement, Transferor
agrees to indemnify, protect, hold harmless and, if requested by Transferee in
Transferee’s sole and absolute discretion, defend (with counsel of Transferee’s
choosing) Transferee and its permitted successors and permitted assigns, from
any and all Losses to the extent arising out of or in connection with (i) the
willful misconduct or gross negligence of Transferor, Property Owner, any of
their respective affiliates and/or any employee, representative or agent of any
of the foregoing Persons, (ii) any personal injury, property damage or any other
liability related to the ownership, operation or maintenance of the Property
existing or occurring before the Closing, or (iii) any breach of any of
Transferor’s representations, warranties, covenants or agreements herein or any
of the Closing Documents (subject to the survival limitations set forth in
Section 15.4 hereof).
(b)    In addition to any other indemnity under this Agreement, Transferee
agrees to indemnify, protect, hold harmless and, if requested by Transferor in
Transferor’s sole and absolute discretion, defend (with counsel of Transferor’s
choosing) Transferor, its permitted successors and permitted assigns, from any
and all Losses to the extent arising out of or in connection with (i) the
willful misconduct or gross negligence of Transferee, any of Transferee’s
affiliates and/or any employee, representative or agent of any of the foregoing
Persons, (ii) any personal injury, property damage or any other liability
related to the ownership or operation of the Property first existing or
occurring after the Closing, or (iii) any breach of any of Transferee’s
representations, warranties, covenants or agreements herein or the Closing
Documents (subject to the survival limitations set forth in Section 15.4
hereof).
15.19    Post-Closing Access to Records. Upon receipt by Transferor of
Transferee’s reasonable written request at any time and from time to time within
a period of 3 years after the Closing, Transferor shall, at Transferor’s
principal place of business, during Transferor’s normal business hours, make all
of Transferor’s records relating to the Property available to Transferee for
inspection and copying (at Transferee’s sole cost and expense).
15.20    Transfer Development Rights. The parties hereto acknowledge and agree
that, pursuant to the terms of that certain Development Rights Deed and
Agreement, made by and

1



--------------------------------------------------------------------------------



between National Broadcasting Company, a Delaware corporation, as Grantor, and
NBC Plaza, L.P., a California limited partnership, as Grantee, dated September
26, 1991 and recorded in the Official Records of the County Recorder for Los
Angeles County as Document Number 91-1534540 (the “Development Rights Deed”),
certain transferable development rights were transferred from the Donor Site (as
defined in the Development Rights Deed) to the Project Site (as defined in the
Development Rights Deed), upon which the Pinnacle 1 Property and the Property
were constructed (such development rights, collectively, the “TDR”). Following
the Closing, to the extent that Hudson, on behalf of Transferee, determines, in
its reasonable discretion, that all or any portion of the TDR’s are not required
for the existing and/or reasonably foreseeable access, use, operation or
enjoyment of the Pinnacle 1 Property and/or the Property (such portion of the
TDR’s, the “Excess TDR”), then Transferee shall reasonably cooperate with MCP to
cause such Excess TDR to be transferred to a project site unrelated to any
Company Property (as defined in the Operating Agreement) in accordance with
Section 10-1-2017(A)(5)(v) of the Burbank Municipal Code, provided, that (i) the
same shall be at no expense to Hudson, the Joint Venture or any Property Owner
LLC (as defined in the Operating Agreement), including, without limitation, any
TDR fee, impact fee or other fee required by the City of Burbank or any
entitling authority (the “City”) in connection with the transfer of such Excess
TDR, (ii) Hudson shall have the right to participate, at Hudson’s election, in
any hearing or other meeting with the City and any applications and/or other
materials prepared by MCP to be submitted to the City shall be prepared in
reasonable consultation with Hudson, (iii) any approval by the City to transfer
such Excess TDR does not result in any new conditions or restrictions being
imposed by the City against the Pinnacle 1 Property, the Property, the Joint
Venture and/or any Property Owner, LLC (as defined in the Operating Agreement),
and (iv) the transfer of such Excess TDR and all documents and/or other
instruments evidencing and/or implementing such transfer shall have been
approved by any applicable Lender (as defined in the Operating Agreement) in
accordance with and to the extent required under any then applicable Loan
Documents (as defined in the Operating Agreement) (the conditions referred to in
clauses (i) through (iv) are referred to herein collectively as the “Cooperation
Conditions”). The parties hereto acknowledge that the obligation of Transferee
under this Section 15.20 is a post-Closing obligation of Transferee that will
survive the Closing. For the avoidance of doubt, no failure to achieve the
transfer of any Excess TDR, other than to the extent the same shall constitute a
failure to reasonably cooperate where such efforts are required pursuant to this
Section 15.20, shall constitute a breach or default of any kind on the part of
Transferee (or any Affiliate thereof, including Hudson) under this Agreement.
15.21    1031 Exchange. Notwithstanding anything to the contrary contained in
this Agreement, the parties hereto acknowledge and agree that in connection with
the Transferee’s acquisition of the Property, any Member (as defined in the
Operating Agreement) of the Joint Venture may elect by notice to the other
Members to cause the Joint Venture to cause the Transferee to effect a
tax-deferred exchange (each, an “Exchange”) in accordance with Section 1031 of
the Internal Revenue code of 1986, as amended, which Exchange will involve an
exchange of another property or properties, and the Property, so long as (a)
same does adversely affect the ability to obtain Lender’s approval of the Loan
Assumption on or before the first anniversary of the Effective Date, (b) neither
the Joint Venture nor its Members shall incur any cost, expense or liability in
connection with such Exchange, (c) the Member electing to cause the

1



--------------------------------------------------------------------------------



Joint Venture to cause the Transferee to effect an Exchange shall indemnify,
defend and hold the Joint Venture and the other Members harmless from and
against any and all cost, loss, liability and expenses arising out of or in
connection with such Exchange, (d) such Exchange is carried out in accordance
with all applicable laws and all documentation concerning the Exchange shall be
reasonably satisfactory to the Joint Venture and the other Members, (e) such
Exchange does not adversely affect the Joint Venture or the other Members in any
material respect, regarding the terms and conditions of the applicable
transaction, and (f) such Exchange does not have an adverse effect on title to
the Property. The Joint Venture and the other Members shall use commercially
reasonable efforts to accommodate an electing Member in effecting the Exchanges
subject to the terms of this Section 15.21.
15.22    Third-Party Beneficiaries. This Agreement does not and is not intended
to confer any rights or remedies upon any Person other than the parties hereto,
except that it is expressly agreed that Hudson is an intended third-party
beneficiary of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.


(Remainder of Page Intentionally Bank)






TRANSFEROR:


MEDIA CENTER DEVELOPMENT, LLC,
a Delaware limited liability company




By:     /s/ Jeffery M. Worthe________________
Name:    Jeffery M. Worthe___________________
Title:    Vice President_____________________






TRANSFEREE:


P2 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company




By:    __/s/ Mark T. Lammas______________
Name:    __Mark T. Lammas_________________
Title:    _Chief Financial Officer_______________

1



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO BY PROPERTY OWNER FOR THE LIMITED PURPOSE OF AGREEING
TO BIND THE PROPERTY TO THE TERMS OF THE ACQUISITION AND CONTRIBUTION
AGREEMENTAND THE PROPERTY OWNER TO DELIVER THE CONVEYANCE INSTRUMENTS AND OTHER
DOCUMENTS CONTEMPLATED PURSUANT TO THE SAME:


3300 WEST OLIVE, LLC,
a California limited liability company
By:    _/s/ Jeffery M. Worthe___________________
Name:
Its: Vice President




--------------------------------------------------------------------------------



SIGNATURE PAGE
ESCROW AGENT


The undersigned hereby accepts the foregoing Acquisition and Contribution
Agreement and executes this Agreement for the purpose of agreeing to the
provisions of Section 14.1 (and agreeing to act as Escrow Agent in strict
accordance with the terms thereof), and hereby establishes the Effective Date as
the date of opening of escrow and designates 1A6744216-X70 as the escrow number
assigned to this escrow.


ESCROW AGENT:


CHICAGO TITLE INSURANCE COMPANY




By:    ___________________________
Name:    Maggie G. Watson
Title:    Senior Vice President














--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS




SCHEDULE A    –    LEGAL DESCRIPTION


SCHEDULE B    –    LOAN DOCUMENTS


SCHEDULE C    –    RENT ROLL






EXHIBIT A            FORM OF REA ESTOPPEL


EXHIBIT B            FORM OF WARNER BROS. ESTOPPEL


EXHIBIT C        –    TITLE COMMITMENT


EXHIBIT D        –    GRANT DEED


EXHIBIT E        –    BILL OF SALE AND GENERAL ASSIGNMENT


EXHIBIT F        –    ASSIGNMENT AND ASSUMPTION OF LEASES AND
                        CONTRACTS


EXHIBIT G        –    FORM OF OWNER’S AFFIDAVIT


EXHIBIT H        –    FORM OF NON-IMPUTATION ENDORSEMENT AFFIDAVIT


EXHIBIT I        –    ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION
                    OF MEMBER


EXHIBIT J        –    FORM OF CERTIFICATE OF NON-FOREIGN STATUS


EXHIBIT K        –    TENANT NOTIFICATION LETTER


EXHIBIT L        –    FORM OF AUDIT LETTER






















--------------------------------------------------------------------------------



SCHEDULE A


LEGAL DESCRIPTION
(3300 West Olive Avenue, Burbank, CA)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED “FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT)

Schedule A-1



--------------------------------------------------------------------------------



AMENDMENT TO PLANNED DEVELOPMENT 89-6” DATED DECEMBER 20, 1996 AND RECORDED
APRIL 21, 1997 AS INSTRUMENT NO. 97-596882.
PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452



Schedule A-2



--------------------------------------------------------------------------------



SCHEDULE B


LOAN DOCUMENTS


1.
Loan Agreement, dated as of August 18, 2006, between Greenwich Capital Financial
Products, Inc., a Delaware corporation, as lender, and 3300 West Olive, LLC, a
Delaware limited liability company, as borrower.

2.
Promissory Note, dated as of August 18, 2006, made by 3300 West Olive, LLC, a
Delaware limited liability company, as maker, in favor of Greenwich Capital
Financial Products, Inc., a Delaware corporation, as holder.

3.
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 18, 2006, by 3300 West Olive, LLC, a Delaware limited
liability company, as Trustor, to Chicago Title Company, a California
corporation, as Trustee, for the benefit of Greenwich Capital Financial
Products, Inc., a Delaware Corporation, as Beneficiary.

4.
Assignment of Leases and Rents, dated as of August 18, 2006, between 3300 West
Olive, LLC, as Assignor, and Greenwich Capital Financial Products, Inc., a
Delaware corporation, as Assignee.

5.
Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing and Assignment of Assignment of Leases and Rents to Bank of
America, N.A., in its capacity as Trustee for the Registered Holders of GS
Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2006-GG8, as Assignee, from Wells Fargo Bank, N.A., in its
capacity as Trustee for the Registered Holders of GS Mortgage Securities
Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2006-GG8,
as Assignor, dated July 6, 2009.

6.
Collateral Assignment of Contracts, Licenses, Permits, Agreements, Warranties,
and Approvals, dated as of August 18, 2006, by 3300 West Olive, LLC, a Delaware
limited liability company, as Borrower, to Greenwich Capital Financial Products,
Inc., a Delaware corporation, as Lender

7.
Environmental Indemnity Agreement, dated as of August 18, 2006, by 3300 West
Olive, LLC, a Delaware limited liability company, as Indemnitor, in favor of
Greenwich Capital Financial Products, Inc., a Delaware corporation, as
Indemnitee.

8.
Guaranty of Recourse Obligations and Limited Payment Guaranty, dated as of
August 18, 2006, made by M. David Paul Development LLC, as guarantor, in favor
of Greenwich Capital Financial Products, Inc., a Delaware corporation.

9.
Consent and Agreement of Property Manager and Subordination of Property
Management Agreement, dated as of August 18, 2006, made by The Worthe Real
Estate Group, Inc., a California corporation, as Manager, for the benefit of
Greenwich Capital Financial Products, Inc., a Delaware corporation, as Lender,
and consented to by 3300 West Olive, LLC, a Delaware limited liability company,
as Borrower.

10.
Deposit Account Control Agreement (Lockbox – With Activation), dated as of
August 18, 2006, by and among 3300 West Olive, LLC, Greenwich Capital Financial
Products, Inc., and Bank of America, N.A.


Schedule B-1



--------------------------------------------------------------------------------



11.
UCC Financing Statement, listing 3300 West Olive, LLC, as Debtor, and Greenwich
Capital Financial Products, Inc., as Secured Party.

12.
UCC Financing Statement Amendment, listing Wells Fargo Bank, N.A., in its
capacity as Trustee for the Registered Holders of GS Mortgage Securities
Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2006-GG8,
as assignee, and Greenwich Capital Financial Products, Inc., as assignor.

UCC Financing Statement Amendment, listing Bank of America, N.A., in its
capacity as Trustee for the Registered Holders of GS Mortgage Securities
Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2006-GG8,
as assignee, and Wells Fargo Bank, N.A., in its capacity as Trustee for the
Registered Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-Through Certificates, Series 2006-GG8, as assignor.

Schedule B-2



--------------------------------------------------------------------------------



SCHEDULE C


RENT ROLL


3300 West Olive, LLC
 
 
 
 
 
 
 
 
 
 
3300 W. Olive Avenue
 
 
 
 
 
 
 
 
 
 
Burbank, California
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pinnacle II - Rent Roll
 
 
 
 
 
 
 
 
 
 
 
 
Rentable Sq. Ft.
Monthly
Base Rent
PSF/Mo.
Rent Escalation
PSF/Mo.
Monthly
Min. Parking
Unreserved
Pass Rate/Mo.
Comments
Tenant
Suite #
Commencement
Expiration
Date
Amount/Mo.
 
 
 
 
 
 
 
 
 
 
 
 
 
Warner Bros. Entertainment Inc.
100
01/01/07
12/31/21
230,000
$668,150.00
$2.91
 
 
 


$47,437.50




$82.50


1,2,3,4,5,6
 
 
 
 
 
 
 
01/01/08


$674,831.50




$2.93




$47,437.50




$82.50


 
 
 
 
 
 
 
 
01/01/09


$681,579.82




$2.96




$47,437.50




$82.50


 
 
 
 
 
 
 
 
01/01/10


$688,395.61




$2.99




$47,437.50




$82.50


 
 
 
 
 
 
 
 
01/01/11


$695,279.57




$3.02




$47,437.50




$82.50


 
 
 
 
 
 
 
 
01/01/12


$707,446.96




$3.08




$53,187.50




$92.50


 
 
 
 
 
 
 
 
01/01/13


$719,827.28




$3.13




$53,187.50




$92.50


 
 
 
 
 
 
 
 
01/01/14


$732,424.26




$3.18




$53,187.50




$92.50


 
 
 
 
 
 
 
 
01/01/15


$745,241.69




$3.24




$53,187.50




$92.50


 
 
 
 
 
 
 
 
01/01/16


$758,283.42




$3.30




$53,187.50




$92.50


 
 
 
 
 
 
 
 
01/01/17


$773,449.08




$3.36




$60,375.00




$105.00


 


Schedule C-1



--------------------------------------------------------------------------------



 
 
 
 
 
 
 
01/01/18


$788,918.07




$3.43




$60,375.00




$105.00


 
 
 
 
 
 
 
 
01/01/19


$804,696.43




$3.50




$66,125.00




$115.00


 
 
 
 
 
 
 
 
01/01/20


$820,790.35




$3.57




$66,125.00




$115.00


 
 
 
 
 
 
 
 
01/01/21


$837,206.16




$3.64




$66,125.00




$115.00


 




Schedule C-2



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF REA ESTOPPEL
ESTOPPEL CERTIFICATE


P1 Hudson MC Partners, LLC
c/o Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, CA 90025
Attn: Alex Vouvalides / Mark Lammas
P2 Hudson MC Partners, LLC
c/o Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, CA 90025
Attn: Alex Vouvalides / Mark Lammas


Jefferies LoanCore LLC
c/o LoanCore Capital
80 Field Point Road
Greenwich, Connecticut 06830
Re:    REA affecting Pinnacle I located at 3400 West Olive Avenue, Burbank,
California (“Pinnacle I Parcel”) and Pinnacle II located at 3300 West Olive
Avenue, Burbank, California (“Pinnacle II Parcel”)
Ladies and Gentlemen:
This estoppel certificate is made in connection with that certain “Agreement for
Grant of Easements and Establishment of Covenants, Conditions and Restrictions”
dated as of November 21, 2003, by and between DB Real Estate The Pinnacle L.P.,
a Delaware limited partnership (“Phase I Owner”), and Media Center Development,
LLC, a Delaware limited liability company, predecessor in interest to 3300 West
Olive, LLC, a Delaware limited liability company (“Phase II Owner”), which
recorded on November 24, 2003, as Instrument No. 03‑353733 in the Official
Records of Los Angeles County, California (the “Agreement”).
All terms used but not otherwise defined in this estoppel certificate shall have
the meanings given them in the Agreement. Each of Phase I Owner and Phase II
Owner are sometimes referred to herein as “Owner” and, with respect to each
Owner, the other Owner is sometimes referred to herein as the “Other Owner”.
Each of Media Center Partners, LLC, a California limited liability company (on
behalf of itself and Phase I Owner), and Phase II Owner hereby certifies and
confirms, on behalf of itself and its successors and assigns, for the benefit of
the

Exhibit A-1



--------------------------------------------------------------------------------



Other Owner, such Other Owner’s prospective lenders, Jefferies LoanCore LLC and
together with each of their respective successors and assigns, that:
1.    The Agreement is in full force and effect as of the date hereof and
constitutes the valid and binding obligations of Owner enforceable in accordance
with the terms thereof, and there are no other agreements or amendments to the
Agreement between the Owners with respect to the subject matter of the
Agreement.
2.    Phase I Owner has fulfilled all of its obligations under the Agreement to
date and there is no default under the Agreement on the part of Phase I Owner,
nor does any fact or condition exist which, to the knowledge of Phase I Owner,
with the passage of time or the giving of notice, or both, would ripen into any
such default, and the undersigned has no offset, charge, lien, claim,
termination right, or defense which currently exists (or with the passage of
time or the giving of notice, or both, will exist) under the Agreement.
3.    Phase II Owner has fulfilled all of its obligations under the Agreement to
date and there is no default under the Agreement on the part of Phase II Owner,
nor does any fact or condition exist which, with the passage of time or the
giving of notice, or both, would ripen into any such default, and the
undersigned has no offset, charge, lien, claim, termination right, or defense
which currently exists (or with the passage of time or the giving of notice, or
both, will exist) under the Agreement.
4.    Owner confirms that (a) as permitted under § 3(i), no Generator Use Right
Termination Date has been declared, (b) as permitted under § 3(j), no Central
Plant Use Right Termination Date has been declared and (c) as permitted by
§ 3(g), no Support Easement Termination Date has been declared.
5.    Owner confirms the date of the Capacity Increase Date is May 18, 2006 and
that Phase II Owner’s Central Plant Capacity Share is 33.33%. Owner hereby
confirms that the Fitness Facility Use Right Termination Date has not yet
occurred. Finally, the Owner hereby confirms that the Management Office Use
Right Termination Date has not yet occurred and that Phase II Owner currently
occupies 700 square feet within the Management Office and pays to Phase I Owner
a Monthly Management Office Use Fee in the amount of $2,411.14 which has been
paid current through October 31, 2012.
6.    Owner confirms that a true, correct and complete copy of the most recent
approved Budget showing Shared Costs is attached hereto as Exhibit A.
7.    Phase I Owner confirms that its Pro Rata Share of Shared Costs are as
follows: (1) with respect to the Central Plant, 66.67%, (2) with respect to the
Generator, 79.60%, and (3) with respect to all other Shared Costs, 64.46%. Phase
II Owner confirms that its Pro Rata Share of Shared Costs are as follows: (1)
with respect to the Central Plant, 33.33%, (2) with respect to the Generator,
20.40% and (3) with respect to all other Shared Costs, 35.54% and that Phase II
Owner’s Estimated Shared Costs Payments have been paid current through October
31, 2012.

Exhibit A-2



--------------------------------------------------------------------------------



8.    Each Owner confirms that, to its knowledge, there are no amounts unpaid
and outstanding as of the date hereof following any reconciliation of Shared
Costs conducted pursuant to Section 4(c) of the Agreement and that such Owner
has not disputed and does not as of the date hereof intend to dispute or request
any inspection of the Maintenance Director’s records for all Shared Costs for
calendar years prior to 2012. The foregoing shall not constitute a waiver of any
future reconciliation rights or obligations of the Owners pursuant to the
Agreement following any future delivery of any Annual Statement within 120 days
of the end of the 2012 calendar year, or within three (3) years following future
delivery of any Annual Statement for any prior calendar year.
9.     Phase I Owner confirms that its Parking Space Share is 64.46% and that
the number of reserved and unreserved parking spaces for Phase I Owner is,
respectively, 49 spaces and 1,148 spaces, for a total of 1,197 spaces. Phase II
Owner confirms that its Parking Space Share is 35.54% and that the number of
reserved and unreserved parking spaces for Phase I Owner is, respectively, 59
spaces and 601 spaces, for a total of 660 spaces.
10.    Phase II Owner confirms that Phase II Owner has installed a minimum two
hundred fifty (250) ton chiller in the Central Plant to increase the capacity of
the Central Plant, and that there is currently sufficient capacity at the
Central Plant to accommodate current use at both the Pinnacle I Parcel and the
Pinnacle II Parcel.
11.    Pursuant to § 9 of the Agreement, Phase II Owner agrees to send a copy of
any notice of default under the Agreement delivered to Phase I Owner, to Phase I
Owner’s lender at the following address:
Jefferies LoanCore LLC
c/o LoanCore Capital
80 Field Point Road
Greenwich, Connecticut 06830
Attn: Perry Gershon
Upon written notice by Phase II Owner of the address of any mortgagee or lender
of Phase II Owner, pursuant to § 9 of the Agreement, Phase I Owner shall send a
copy of any notice of default under the Agreement delivered to Phase II Owner to
Phase II Owner’s lender at the address specified in writing.
12.    Owner does not intend to file an Assessment Lien as permitted under § 10.
13.    Owner has not assigned, encumbered or transferred any of its rights or
obligations under the Agreement.
14.    There is no arbitration pending or overtly threatened relating to or
arising under the Agreement.
15.    Owner and the person or persons executing this estoppel on behalf of the
undersigned have the power and authority to render this estoppel certificate.

Exhibit A-3



--------------------------------------------------------------------------------



16.    Owner recognizes that Jefferies LoanCore LLC, and its successors and
assigns, the Other Owner and any lender providing financing to such Other Owner
with respect to the Phase I Parcel or Phase II Parcel, as applicable, are
relying, and their respective affiliates, successors and assigns may rely, upon
this estoppel certificate and the accuracy of the information contained herein.
Executed on ________________, 2012.


[Signatures Follow on Next Page]



Exhibit A-4



--------------------------------------------------------------------------------











DB REAL ESTATE THE PINNACLE L.P.,
a Delaware limited partnership


By:    Media Center Partners, LLC,
a California limited liability company,
its general partner


By:    ____________________
Name:     Jeffery M. Worthe
Its:    Vice President






3300 WEST OLIVE, LLC,
a Delaware limited liability company




By:                    
Name:                    
Title:                    





Exhibit A-5



--------------------------------------------------------------------------------



EXHIBIT A
SEE BUDGET ATTACHED HERETO

Exhibit A-1



--------------------------------------------------------------------------------








Exhibit A-2



--------------------------------------------------------------------------------





EXHIBIT B


FORM OF WARNER BROS. ESTOPPEL


TENANT ESTOPPEL CERTIFICATE


______________, 201__




P2 Hudson MC Partners, LLC
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025


Re:
Lease between 3300 West Olive, LLC, a Delaware limited liability company, as
Landlord (“Landlord”) and ____________________ as Tenant (“Tenant”) dated
__________, for approximately ________ square feet of space in the building
located at 3300 West Olive Avenue, Burbank, California (the “Property”), as
amended, assigned, supplemented and/or modified by the amendments, assignments,
modifications, side letters, guaranties, letters of credit and other documents
listed on Schedule 1 attached hereto (as so amended, assigned, supplemented
and/or modified, the “Lease”)

Gentlemen:
The undersigned Tenant understands and acknowledges that this certificate is
being made to P2 Hudson MC Partners, LLC in connection with a prospective
purchase by P2 Hudson MC Partners, LLC of the Property or its nominee
(“Purchaser”) and that Purchaser has assumed or is in the process of assuming a
mortgage loan (“Loan”) from ____________________ (together with its successors
and assigns, “Lender”), which Loan is secured by a mortgage upon the Property
(“Mortgage”) and that Purchaser and Lender are relying upon Tenant’s
certification herein.
Tenant hereby certifies to Landlord and Lender that:
The Lease has commenced pursuant to its terms and is in full force and effect.
Tenant has not given Landlord any notice of termination under the Lease.
There are no amendments, supplements or modifications of any kind to the Lease
except as set forth on Schedule 1. The Lease represents the entire agreement
between Tenant and Landlord with respect to the leasing and occupancy of the
premises leased under the Lease; there are no other promises, agreements,
understandings, or commitments of any kind between Landlord

Exhibit B-1



--------------------------------------------------------------------------------



and Tenant with respect thereto. A true, correct and complete copy of the Lease
together with all amendments thereto set forth on Schedule 1 is attached hereto
as Exhibit A. The Lease constitutes the valid and binding obligations of Tenant,
enforceable against Tenant pursuant to the terms thereof.
There has not been and is now no subletting of the leased premises, or any part
thereof, or assignment by Tenant of the Lease, or any rights therein, to any
party, other than pursuant to the following documents: (list or, if none, say
“None”): __________________________, true, correct and complete copies of which
have been attached hereto and which have not been amended, modified and/or
supplemented except as attached hereto.
Except as otherwise set forth in the Lease, the Tenant has no right to vacate
the leased premises or cease to operate its business therefrom.
No uncured default, event of default, or breach by Tenant or, to Tenant’s
knowledge, by Landlord, exists under the Lease, and no facts or circumstances
exist that, with the passage of time or giving of notice, will or could
constitute a default, event of default, or breach by Tenant, or, to Tenant’s
knowledge, by Landlord under the Lease. Tenant has not received from the
Landlord, nor has Tenant made any claim against Landlord alleging, Tenant or
Landlord’s default under the Lease.
Tenant has accepted full possession of its leased premises at the Property and
is the actual person in occupancy at the leased premises. All of the
construction obligations of the Landlord under the Lease relating to tenant
improvements, base building work or similar Landlord capital expenses have been
duly performed and completed including, without limitation, any obligations of
the Landlord to make or to pay the Tenant for any improvements, alterations or
work done on the leased premises, and the improvements described in the Lease
have been constructed in accordance with the plans and specifications therefor
and have been accepted by Tenant. All common areas of the Property (including,
without limitation, parking areas, sidewalks, access ways and landscaping) are
in compliance with the Lease and are satisfactory for Tenant’s purposes. Tenant
has completed in a good and lien free manner and in accordance with the plans
and specifications therefor all construction obligations of Tenant under the
Lease relating to tenant improvements, if any.
Tenant has not entered into any agreement for the payment of, and to the best of
Tenant’s knowledge and belief, there are no rental, lease, or similar
commissions payable with respect to the Lease, except as may be expressly set
forth therein.
The term of the Lease commenced on ___________ and terminates on
_______________, unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the lease term or to expand or
reduce the premises demised by the Lease except as follows (list or, if none,
say “None”):
____________________________________________________________________________________________________________________________________________________________
The minimum base rent in the monthly amount of $_______________ and a monthly
operating expense and real estate tax estimate in the amount of $_______________
are currently

Exhibit B-2



--------------------------------------------------------------------------------



payable under the Lease. The date of Tenant’s last rental payment for each of
the above was __________, 20__. Tenant is current with respect to, and is paying
the full rent and other charges stipulated in the Lease. Tenant is currently
obligated to pay [additional rent/percentage rent] in the amount of $___________
on a [monthly/annual] basis, and installments of [additional rent/percentage
rent] have been paid through ___________. Tenant’s share of
[Reimbursable/Operating Expenses/CAM] is currently [___% of the building and
___% of the project], and [Reimbursable/Operating Expenses/CAM] have been paid
through [_____________]. No fixed, percentage, additional or any other rent or
other amount has been paid more than one month in advance. Tenant is not
currently exercising any audit, reconciliation or similar right with respect to,
or is otherwise disputing payment of percentage rent, operating expenses or
similar CAM charges under the Lease.
As of the date hereof, Tenant is not entitled to any credits, reductions,
offsets, defenses, free rent, rent concessions or abatements of rent under the
Lease or otherwise against the payment of rent or other charges under the Lease.
Tenant is not entitled to any future credits, reductions, offsets, defenses,
free rent, rent concessions or abatements of rent under the Lease or otherwise
against the payment of rent or other charges under the Lease.
Tenant will deliver to Lender a copy of all notices it serves on or receive from
the Landlord to:
___________________


Tenant has no claims to any security deposit under the terms of, or with respect
to, the Lease.
Tenant acknowledges that the acquisition of the Property by Purchaser (which is
an affiliate of Landlord) does not give rise to any rights of Tenant to exercise
any purchase right, preference or option or right of first refusal or
negotiation under Section 33 of the Lease or otherwise.
Tenant has not at any time and does not presently use the leased premises for
the generation, manufacture, refining, transportation, treatment, storage or
disposal of any hazardous substance or waste or for any purpose which poses a
substantial risk of imminent damage to public health or safety or to the
environment. As of the date hereof, there is no generator and/or diesel tank at,
in, on or about the leased premises and Tenant has never installed and/or
removed from the leases premises any generator and/or storage tank.
The undersigned representative of Tenant is duly authorized and fully qualified
to execute this instrument on behalf of Tenant thereby binding Tenant.
Neither Tenant nor any guarantor of the Lease is presently the subject of, nor
does Tenant nor any guarantor of the Lease intend to file, nor has Tenant nor
any guarantor of the Lease received written notice of any threat to file, any
proceeding pursuant to the United States Bankruptcy Code of 1978, as amended or
similar bankruptcy laws.
Tenant acknowledges that it currently subleases space in the building located at
3400 W. Olive Avenue, Burbank, California, pursuant to that certain [Sublease
Agreement], dated as of

Exhibit B-3



--------------------------------------------------------------------------------



[____________] (as amended, supplemented and/or modified, the “Pinnacle I
Sublease”), by and between Tenant, as [sublessee/subtenant] (“Subtenant”), and
[_____________], as [sublessor/sublandlord] (“Sublandlord”). No uncured default,
event of default, or breach by Subtenant or, to Subtenant’s knowledge, by
Sublandlord, exists under the Pinnacle I Sublease, and no facts or circumstances
exist that, with the passage of time or giving of notice, will or could
constitute a default, event of default, or breach by Subtenant, or, to
Subtenant’s knowledge, by Sublandlord under the Pinnacle I Sublease. Subtenant
has not received from the Sublandlord, nor has Subtenant made any claim against
Sublandlord alleging, Subtenant or Sublandlord’s default under the Lease.
Tenant acknowledges and agrees that Purchaser, Lender, co-lenders or participant
lenders of the Loan and their respective successors and assigns shall be
entitled to rely on Tenant’s certifications set forth herein.

Exhibit B-4



--------------------------------------------------------------------------------





TENANT
 

 


_______________________________

(please type or print name of Tenant)
By:     ________________________

    Name:    

    Title:     

Exhibit B-5



--------------------------------------------------------------------------------



Schedule 1


Amendments, Modifications, Side Letters, Guaranties, Letters of Credit
or other Modifications


(List or, if none, say “None”)

Exhibit B-6



--------------------------------------------------------------------------------






EXHIBIT C


TITLE COMMITMENT


[Exhibit begins on following page]



1



--------------------------------------------------------------------------------




[pinnaclesacquisitiona_image1.gif]

1



--------------------------------------------------------------------------------



[pinnaclesacquisitiona_image2.gif]

Exhibit C-2



--------------------------------------------------------------------------------



[pinnaclesacquisitiona_image3.gif]

Exhibit C-3



--------------------------------------------------------------------------------



[pinnaclesacquisitiona_image4.gif]

Exhibit C-4



--------------------------------------------------------------------------------



[pinnaclesacquisitiona_image5.gif]

Exhibit C-5



--------------------------------------------------------------------------------



[pinnaclesacquisitiona_image6.gif]

Exhibit C-6



--------------------------------------------------------------------------------






Exhibit C-7



--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE A



00000089-X49
THIS IS A PRO FORMA POLICY, IT IS NOT A POLICY OF TITLE INSURANCE AND DOES NOT
REFLECT THE PRESENT CONDITION OF TITLE. NO LIABILITY IS ASSUMED HEREBY. THIS PRO
FORMA POLICY IS FURNISHED TO THE PROPOSED INSURED ONLY.


THIS PRO FORMA POLICY INDICATES ONLY THE TYPE OF POLICY, TOGETHER WITH THE
SCHEDULES AND ANY ENDORSEMENTS TO BE MADE A PART THEREOF WHICH THE COMPANY WOULD
EXPECT TO ISSUE WHEN ALL NECESSARY DOCUMENTATION HAS BEEN FURNISHED AND ALL ACTS
PERFORMED, ALL TO THE SATISFACTION OF THE COMPANY, IN ORDER THAT SUCH POLICY MAY
BE ISSUED.


THIS PRO FORMA AND THE PREMIUM TO BE CHARGED ARE PRELIMINARY AND SUBJECT TO
FINAL CORPORATE APPROVAL.  SUCH APPROVAL MUST BE RECEIVED PRIOR TO CLOSING.


Amount of Insurance:
$130,000,000.00

Premium:
$(To be determined)

Date of Policy:
Pro Forma Policy Dated October 29, 2012 v1 Pro Forma Policy Dated October 29,
2012 v1 at 8:00 am





1.
Name of Insured:





P2 Hudson MC Partners, LLC, a Delaware limited liability company




2.
The estate or interest in the land which is covered by this policy is:





A Fee as to Parcel 1


An Easement more fully described below as to Parcels 2 and 3






3.
Title is vested in:





P2 Hudson MC Partners, LLC, a Delaware limited liability company




4.
The land referred to in this policy is described on the attached exhibit:

THIS POLICY VALID ONLY IF SCHEDULE B IS ATTACHED


SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF





ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-8
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.:


LEGAL DESCRIPTION



EXHIBIT “A”




THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


•
PARCEL 1:

•



•
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO

•
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,

•
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:

•



•
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE

•
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22

•
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST

•
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”

•
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.

•



•
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.

•



•
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF

•
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.

•
PARCEL 2:

•



•
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED “FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED
DEVELOPMENT 89-6” DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS
INSTRUMENT NO. 97-596882.

•
PARCEL 3:

•




ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-9
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.:


LEGAL DESCRIPTION
(continued)



•
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.



















Assessor’s Parcel Number:     2483-023-452
















END OF LEGAL DESCRIPTION





ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-10
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE B





EXCEPTIONS FROM COVERAGE


This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:
Property taxes, including any assessments collected with taxes, for the fiscal
year 2012 - 2013


1st Installment:
$312,065.94 (Paid)

2nd Installment:
$312,065.92 (Due and payable, but not yet delinquent)

Penalty and Cost:
$31,216.59 (Due after April 10)

Code Area:
0002542



Assessors Parcel Number:
2483-023-452

The lien of supplemental or escaped assessments of property taxes, if any, made
pursuant to the provisions of Part 0.5, Chapter 3.5 or Part 2, Chapter 3,
Articles 3 and 4 respectively (commencing with Section 75) of the Revenue and
Taxation Code of the State of California as a result of the transfer of title to
the vestee named in Schedule A; or as a result of changes in ownership or new
construction occurring on or after the Date of Policy.


An easement for the purpose shown below and rights incidental thereto as set
forth in a document.


Purpose:
public street

Recorded:
April 5, 1974 as Instrument No. 4545 of Official Records

Affects:
That portion of said land as described in the document attached hereto.



Reference is hereby made to said document for full particulars.


The fact that said land is included within the West Olive Redevelopment Project
Area, and that proceedings for redevelopment have been instituted.


Recorded:
December 31, 1976 as Instrument No. 5100 an amended by a document recorded July
24, 2001 as Instrument No. 01-1305317, both of Official Records



An easement for the purpose shown below and rights incidental thereto as set
forth in a document.


Purpose:
public utilities

Recorded:
August 9, 1955 as Instrument No. 3285 in book 48599 page 435 of Official Records

Affects:
That portion of said land as described in the document attached hereto.



Reference is hereby made to said document for full particulars.


Said easement is shown on the survey prepared by JRN Civil Engineers, dated July
28, 2006 and last revised on _____, 2012, Job No. 8770



ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-11
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE B
(continued)



A document subject to all the terms, provisions and conditions therein
contained.


Entitled:
NBC Plaza Development Agreement

Recorded:
September 20, 1991 as Instrument No. 91-1491083, of Official Records



Reference is hereby made to said document for full particulars.


A document entitled “First Amendment to Development Agreement for the
Olive-California Plaza Project (previously called The NBC Plaza Project)
Amendment to Planned Development 89-6”, dated December 20, 1996 executed by
Snyder Properties Venture, L.P., a California limited partnership, as
successor-in-interest to NBC Plaza L.P. and the City of Burbank, a municipal
corporation of the State of California, subject to all the terms, provision(s)
and conditions therein contained, recorded April 21, 1997 as Instrument No.
97-596882, Official Records.


This exception has been intentionally deleted.


This exception has been intentionally deleted.


An easement for the purpose shown below and rights incidental thereto as set
forth in a document.


Purpose:
public street

Recorded:
July 13, 2001 as Instrument No. 01-1217983 of Official Records

Affects:
That portion of said land as described in the document attached hereto.



Reference is hereby made to said document for full particulars.


Said easement is shown on the survey prepared by JRN Civil Engineers, dated July
28, 2006 and last revised on _____, 2012, Job No. 8770


This exception has been intentionally deleted.


A document subject to all the terms, provisions and conditions therein
contained.


Entitled:
Agreement for Grant of Easements and Establishment of Covenants, Conditions and
Restrictions

Recorded:
November 24, 2003 as Instrument No. 03-3535733, of Official Records



This exception has been intentionally deleted.



ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-12
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE B
(continued)



A Deed of Trust to secure an indebtedness in the amount shown below, and any
other obligations secured thereby


Amount:
$90,800,000.00

Dated:
August 18, 2006

Trustor:
3300 West Olive, LLC, a Delaware limited liability company

Trustee:
Chicago Title Company, a California corporation

Beneficiary:
Greenwich Capital Financial Products, Inc., a Delaware corporation

Recorded:
August 21, 2006 as Instrument No. 06-1851945 of Official Records.

Original Loan No.
not shown



An assignment of the beneficial interest under said Deed of Trust which names:


Assignee:
Bank of America, N.A., in its capacity as Trustee for the Registered Holders of
GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2006-GG8

Loan No.:
not shown

Recorded:
November 9, 2009 as Instrument No. 2009-1686903, of Official Records



An Assignment and Assumption of Deed of Trust and Loan Documents was executed by
and between P2 Hudson MC Partners, LLC, a Delaware limited liability company and
_________________________, dated as of ______, 2013 and recorded on _______,
2013 as Instrument No. 2013-________ of Official Records.

ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-13
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE B
(continued)







An assignment of all monies due, or to become due as rent or otherwise from said
land, as well as the lessor’s interests under the leases referred to therein, to
secure payment of an indebtedness, shown below and upon the terms and conditions
therein


Amount:
$90,800,000.00

Assigned to:
Greenwich Capital Financial Products, Inc.

By:
3300 West Olive, LLC, a Delaware limited liability company

Recorded:
August 21, 2006 as Instrument No. 06-1851946 of Official Records.



An assignment of the Assignment of Rents which names:


Assignee:
Bank of America, N.A., in its capacity as Trustee for the Registered Holders of
GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2006-GG8

Recorded:
November 9, 2009 as Instrument No. 2009-1686903, of Official Records



An Assignment and Assumption of Deed of Trust and Loan Documents was executed by
and between P2 Hudson MC Partners, LLC, a Delaware limited liability company and
_________________________, dated as of ______, 2013 and recorded on _______,
2013 as Instrument No. 2013-________ of Official Records.


A financing statement filed with the office of the county recorder, showing


Debtor:
3300 West Olive, LLC

Secured Party:
Greenwich Capital Financial Products, Inc.

Recorded:
August 21, 2006 as Instrument No. 06-1851947 of Official Records.



Reference is hereby made to said document for full particulars.


A change to the above financing statement was filed


Nature of Change:
Assignment

Recorded:
January 22, 2007 as Instrument No. 2007-0130322, of Official Records



A change to the above financing statement was filed


Nature of Change:
Assignment

Recorded:
November 5, 2009 as Instrument No. 2009-1672166, of Official Records



A change to the above financing statement was filed


Nature of Change:
Continuation

Recorded:
March 22, 2011 as Instrument No. 2011-0425831, of Official Records



A change to the above financing statement was filed


Nature of Change:
Amendment

Recorded:
_______, 2013 as Instrument No. 2013-_________, of Official Records




ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-14
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------



Policy No.: 00000089-X49


SCHEDULE B
(continued)



This exception has been intentionally deleted.


An easement for the purpose shown below and rights incidental thereto as set
forth in a document.


Purpose:
public street and sidewalk

Recorded:
February 8, 2008 as Instrument No. 2008-0240253 of Official Records

Affects:
That portion of said land as described in the document attached hereto.



Water rights, claims or title to water, whether or not disclosed by the public
records.


Any rights, claims or interests that may exist or arise by reason of the
following facts disclosed by an ALTA/ACSM Land Title Survey dated as of July 28,
2006 and last revised on _____, 2013, prepared by or under the direction of
Daniel S. Cook, LS 4964, for JRN Civil Engineers, Job No. _____.


A. Two (2) traffic signal pull-boxes are located on the westerly portion of the
subject property.


Rights of tenants as tenants only, without the option to purchase or right of
first refusal to purchase all or any portion of the Land under unrecorded,
unexpired leases.




END OF SCHEDULE B





ALTA Owner's Policy (6-17-06)
72-031-06 (6/06)
Exhibit C-15
Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.
[pinnaclesacquisitiona_image8.gif]

CA-FBSC-WRD-72--PRO FORMA POLICY DATED OCTOBER 29, 2012 V1-00000089-X49

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.



2.
For the purposes of this endorsement only,

a.
“Covenant” means a covenant, condition, limitation or restriction in a document
or instrument in effect at Date of Policy.

b.
“Improvement” means a building, structure located on the surface of the Land,
road, walkway, driveway, or curb, affixed to the Land at Date of Policy and that
by law constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees.



3.
The Company insures against loss or damage sustained by the Insured by reason
of:

a.
A violation on the Land at Date of Policy of an enforceable Covenant, unless an
exception in Schedule B of the policy identifies the violation;

b.
Enforced removal of an Improvement as a result of a violation, at Date of
Policy, of a building setback line shown on a plat of subdivision recorded or
filed in the Public Records, unless an exception in Schedule B of the policy
identifies the violation; or

c.
A notice of a violation, recorded in the Public Records at Date of Policy, of an
enforceable Covenant relating to environmental protection describing any part of
the Land and referring to that Covenant, but only to the extent of the violation
of the Covenant referred to in that notice, unless an exception in Schedule B of
the policy identifies the notice of the violation.



4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from:

a.
any Covenant contained in an instrument creating a lease;

b.
any Covenant relating to obligations of any type to perform maintenance, repair,
or remediation on the Land; or

c.
except as provided in Section 3.c., any Covenant relating to environmental
protection of any kind or nature, including hazardous or toxic matters,
conditions, or substances.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: Pro Forma Policy Dated October 29, 2012 v1







ALTA 9.2-06 (Covenants, Conditions and Restrictions –
Improved Land – Owner’s Policy)
(CLTA 100.10-06)
Revised 04-02-12
Exhibit C-16

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the survey dated as of July 28, 2006 and last revised on _____,
2012, prepared by or under the direction of Daniel S. Cook, LS 4964, for JRN
Civil Engineers, Job No. _____.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1













CLTA Form 116.1-06 (10-16-08) - Same as Survey
ALTA Endorsement Form 25-06
ALTA - Owner or Lender
Exhibit C-17

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured if, at Date
of Policy: (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from California Street (the “Street”), (ii) the Street
is not physically open and publicly maintained, or (iii) the Insured has no
right to use existing curb cuts or entries along that portion of the Street
abutting the Land.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.








Dated: Pro Forma Policy Dated October 29, 2012 v1











CLTA Form 103.11-06 (06-17-06) - Access and Entry
ALTA Endorsement Form 17-06
ALTA or CLTA - Owner or Lender
Exhibit C-18

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
District Court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of the Policy, or (iv)
increase the Amount of Insurance. To the extent a provision of the policy or a
previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1













CLTA ENDORSEMENT FORM 110.9.1-06 (10-16-08)
ALTA Endorsement Form 8.2-06
ALTA - Owner
(Environmental Protection Lien)
Exhibit C-19

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of


(i)     the Land being taxed as part of a larger parcel of land or failing to
constitute a separate tax parcel     (2483-023-452) for real estate taxes; or


(ii)    the easements, if any described in Schedule A being cut off or disturbed
by the non-payment of real estate taxes or assessments imposed on the servient
estate by a governmental authority.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: Pro Forma Policy Dated October 29, 2012 v1













CLTA Form 129-06 (06-17-06) - Single Tax Parcel
ALTA Endorsement Form 18-06
ALTA or CLTA - Owner or Lender
Exhibit C-20

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The policy is amended by deleting Paragraph 14 (Arbitration) of Conditions.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1











CLTA Form 110.1-06 (03-09-07) - Deletion of Item From Policy
ALTA - Owner or Lender
Exhibit C-21

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


1.
The Company insures against loss or damage sustained by the Insured in the event
that, at Date of Policy,



(a)
According to applicable zoning ordinances and amendments thereto, the land is
not classified Zone PD89-6 (Planned Development), located in the West Olive
Redevelopment Project Area; all ground floor restaurant and retail uses subject
to the Media District Specific Plan, further subject to the terms, covenants and
conditions of that certain Development Rights Deed and Agreement recorded
September 20, 1991 as Instrument No. 91-1491083 as amended by that certain First
Amendment to development Agreement recorded April 21, 1997 as Instrument No.
97-596882 (collectively, the “Development Agreement”).

(b)
The following use or uses are not allowed under that classification:

Media related commercial, including professional offices relating to motion
picture and television industries, retail commercial incidental to said offices,
and eating establishments.


(c)
There shall be no liability under paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.



2.
The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction,



(a)
prohibiting the use of the Land, with any existing structure, as insured in
paragraph 1.b.; or



(b)
requiring the removal or alteration of the structure on the basis that, at Date
of Policy, the zoning ordinances and amendments have been violated with respect
to any of the following matters:



(i)
Area, width or depth of the land as a building site for the structure;



(ii)
Floor space area of the structure;



(iii)
Setback of the structure from the property lines of the Land;



(iv)
Height of the structure; or



(v)
Number of parking spaces.




CLTA Form 123.2-06 (06-17-06) - Zoning, Improved Land
ALTA Endorsement Form 3.1-06
ALTA - Owner or Lender
Exhibit C-22

--------------------------------------------------------------------------------



Policy No.:


ENDORSEMENT
(continued)





3.
There shall be no liability under this endorsement based on,



(a)
the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;



(b)
the refusal of any person to purchase, lease, or lend money on the Title covered
by this policy.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1











CLTA Form 123.2-06 (06-17-06) - Zoning, Improved Land
ALTA Endorsement Form 3.1-06
ALTA - Owner or Lender
Exhibit C-23

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by reason of the failure of
the Land described as Parcel 1 in Schedule A to constitute a lawfully created
parcel according to the Subdivision Map Act (Section 66410, et seq., of the
California Government Code) and local ordinances adopted pursuant thereto.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1







CLTA Form 116.7-06 (03-09-07) - Subdivision Map Act Compliance
ALTA 26-06
ALTA - Owner or Lender
Exhibit C-24

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason
of:


1.
the failure of the land described in Schedule A to form one contiguous parcel of
land; or



2.
the presence of any gaps, strips, or gores separating any of the contiguous
boundary lines described above.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: Pro Forma Policy Dated October 29, 2012 v1











ALTA Endorsement Form 19-06
Contiguity – Multiple Parcels (6/17/06)
Exhibit C-25

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason
of:


(1)
damage to an existing building located on the Land, or



(2)
enforced removal or alteration of an existing building located on the Land, as a
result of the exercise of the right of use or maintenance of the easements
referred to in Exceptions 1, 3, 7 and 15 of Schedule B for the purpose for which
they were granted or reserved.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1

















CLTA ENDORSEMENT FORM 103.1-06 (10-16-08)
ALTA Endorsement Form 28-06
ALTA – Owner or Lender
(Easement – Damage or Enforced Removal)
Exhibit C-26

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
damage to existing improvements, including lawns, shrubbery or trees, resulting
from the exercise of any right to use the surface of the Land for the extraction
or development of water excepted from the description of the Land or shown as a
reservation in Schedule B.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1











CLTA Form 103.5-06 (03-09 07) - Water Rights, Surface Damage
ALTA - Owner or Lender
Exhibit C-27

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


For purposes of the coverage provided by this endorsement, Hudson JW, LLC, a
Delaware limited liability company (“Additional Insured”) is added as an Insured
under the policy. By execution below, the Insured named in Schedule A
acknowledges that any payment made under this endorsement shall reduce the
Amount of Insurance as provided in Section 10 of the Conditions.


The Company agrees that it will not assert the provisions of Exclusions from
Coverage 3(a), (b), or (e) to deny liability for loss or damage otherwise
insured against under the terms of the policy solely by reason of the action or
inaction or Knowledge, as of Date of Policy, of Media Center Development, LLC, a
Delaware limited liability company, together with all of its constituent members
imputed to the Additional Insured by operation of law, to the extent of the
percentage interest in the Insured acquired by Additional Insured as a purchaser
for value without Knowledge of the asserted defect, lien, encumbrance, adverse
claim, or other matter insured against by the policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




AGREED AND CONSENTED TO:


P2 Hudson MC Partners, LLC
A Delaware limited liability company,


By:    Hudson MC Partners, LLC
A Delaware limited liability company
Its sole member, (the “Insured”)


By:    ___________________________
Name:     ___________________________
Its:    ___________________________






Dated: _____________, 2013







ALTA Endorsement Form 15.1-06
Nonimputation – Additional Insured (6/17/06)
Exhibit C-28

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services:


Water, gas, electric, telephone, storm water drainage, sanitary sewer either
over, under or upon rights-of-way or easements for the benefit of the Land
because of:


(i)    a gap or gore between the boundaries of the Land and the rights-of-way or
easements;


(ii)    a gap between the boundaries of the rights-of-way or easements; or


(iii)    a termination by a grantor, or its successor, of the rights-of-way or
easements.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1

















ALTA 17.2-06 Utility Facility Endorsement
Exhibit C-29

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the failure of a commercial structure, known as 3300 West Olive Avenue, Burbank,
California to be located on the Land at Date of Policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: Pro Forma Policy Dated October 29, 2012 v1













CLTA Form 116.01-06 (06-17-06) - Location
ALTA Form 22-06
Exhibit C-30

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company hereby assures the Insured that the Company will not deny liability
under the policy or any endorsements issued therewith solely on the grounds that
the policy and/or endorsement(s) were issued electronically and/or lack
signatures in accordance with Paragraph 15 (c) of the Conditions and
Stipulations.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: Pro Forma Policy Dated October 29, 2012 v1























Electronic Signature
Exhibit C-31

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures the Insured against loss which the Insured shall sustain by
reason of damage to existing improvements, including lawns, shrubbery or trees
resulting from the exercise of any right to use the surface of the Land for the
extraction or development of the minerals excepted from the description of the
Land or shown as a reservation in Schedule B.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
•



Dated: Pro Forma Policy Dated October 29, 2012 v1
•



•



•






CLTA ENDORSEMENT FORM 100.29 (Rev. 9-10-93)
ALTA or CLTA - Owner or Lender
(Minerals - Surface Damage)
Exhibit C-32

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company hereby insures the Insured against loss or damage which the Insured
shall sustain by reason of the improvements located on the Land encroaching onto
the easements shown in Paragraphs 1, 3, 7 and 15 of Schedule B.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
•



Dated: Pro Forma Policy Dated October 29, 2012 v1


•



•



•



•



•



•






CLTA ENDORSEMENT FORM 103.6 (Rev. 6-14-96)
ALTA - Lender
(Encroachments - None Exist)
Exhibit C-33

--------------------------------------------------------------------------------

[pinnaclesacquisitiona_image8.gif]
Chicago Title Insurance Company


ENDORSEMENT



Attached to Policy No.: 00000089-X49
Issued by


CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the easement identified as Parcel 3 in Schedule A (the “Easement”)
does not provide that portion of the Land identified as Parcel 1 in Schedule A
both actual vehicular and pedestrian access to and from Olive Avenue (the
“Street”), (ii) the Street is not physically open and publicly maintained, or
(iii) the Insured has no right to use existing curb cuts or entries along that
portion of the Street abutting the Easement.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: Pro Forma Policy Dated October 29, 2012 v1



CLTA Form 103.12-06 (06-17-06) - Indirect Access and Entry
ALTA Endorsement Form 17.1-06
ALTA or CLTA - Owner or Lender
Exhibit C-34

--------------------------------------------------------------------------------




EXHIBIT D


GRANT DEED


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Attention: Jesse Sharf


MAIL TAX STATEMENTS TO:


P2 Hudson MC Partners, LLC
c/o Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides





--------------------------------------------------------------------------------

(Above Space for Recorder’s Use Only)


GRANT DEED


The undersigned Grantor declares:


Documentary Transfer Tax is not shown pursuant to Section 11932 of the Revenue
and Taxation Code, as amended, and


In the City of Los Angeles, County of Los Angeles, State of California:


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, 3300 WEST
OLIVE, LLC, a Delaware limited liability company (“Grantor”), hereby grants to
P2 HUDSON MC PARTNERS, LLC, a Delaware limited liability company (“Grantee”),
all of Grantor’s right, title and interest in and to the property described on
Exhibit A attached hereto and incorporated herein by reference, located in the
City of Burbank, County of Los Angeles, State of California (the “Property”).


(Remainder of Page Intentionally Blank)







Exhibit D-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Grant Deed has been executed as of the date
acknowledged below, but is granted and made effective as of ________________,
20__.




Grantor:                3300 WEST OLIVE, LLC,
a Delaware limited liability company




By:    ___________________________
Name:
Title:







Exhibit D-2



--------------------------------------------------------------------------------








STATE OF CALIFORNIA }
COUNTY OF _____________________} S.S.


On ______________________, _________ before me, ________________________________
_____________________________________, a Notary Public in and for said County
and State, personally appeared,
_________________________________________________________, who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature: ___________________________________    
(Notary Seal)























--------------------------------------------------------------------------------

ATTENTION NOTARY: Although the information requested below is OPTIONAL, it could
prevent fraudulent attachment of this certificate to another document.


        
Title of Document Type:
Number of Pages     including notary acknowledgement
Signors other than named above:             
Date of Document:











Exhibit D-1



--------------------------------------------------------------------------------




EXHIBIT A TO GRANT DEED


LEGAL DESCRIPTION OF PROPERTY
(3300 West Olive Avenue, Burbank, CA)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED “FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT)

Exhibit D-2



--------------------------------------------------------------------------------




AMENDMENT TO PLANNED DEVELOPMENT 89-6” DATED DECEMBER 20, 1996 AND RECORDED
APRIL 21, 1997 AS INSTRUMENT NO. 97-596882.
PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452









Exhibit D-3



--------------------------------------------------------------------------------




EXHIBIT E


BILL OF SALE AND GENERAL ASSIGNMENT


THIS BILL OF SALE AND GENERAL ASSIGNMENT (“Bill of Sale”) is made as of
______________ ___, 20__ by 3300 WEST OLIVE, LLC, a Delaware limited liability
company (“Transferor”), in favor of P2 HUDSON MC PARTNERS, LLC, a Delaware
limited liability company (“Transferee”).
W I T N E S S E T H:
WHEREAS, Media Center Development, LLC, a Delaware limited liability company,
and Hudson MC Partners, LLC, a Delaware limited liability company, entered into
that certain Acquisition and Contribution Agreement dated as of _______________,
2012 (“Agreement”) with respect to the transfer of certain Land identified on
Schedule A attached hereto and the Improvements located thereon. (Any term with
its initial letter capitalized and not otherwise defined herein shall have the
meaning set forth in the Agreement.)
WHEREAS, pursuant to the Agreement, Transferor is obligated to transfer to
Transferee title to the Personal Property, Permits, Plans and Records and
Intangible Property, including all of Transferor’s rights, title and interest in
and to any and all escrow and reserve accounts maintained by Transferor or
Lender in connection with the Loan Obligation (collectively, the “Transferred
Property”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Transferor does hereby absolutely, irrevocably
and unconditionally give, grant, bargain, transfer, set over, assign, convey,
release, confirm and deliver to Transferee all of the Transferred Property.
Transferor hereby represents and warrants to Transferee that the Transferred
Property is free and clear of all Liens, prior assignments and any other matters
affecting title, other than the Permitted Exceptions.
This Bill of Sale and the obligations of the parties hereunder shall survive the
closing of the transactions referred to in the Agreement, and shall be binding
upon and inure to the benefit of Transferor and Transferee, their respective
legal representatives, successors and assigns.
This Bill of Sale (a) may be executed in counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument, (b) shall be governed by and construed in accordance with the laws
of the State of California, and (c) may not be modified or amended except by
written agreement signed by both Transferor and Transferee.
If any action or proceeding is commenced by either party to enforce its rights
under this Bill of Sale, the substantially prevailing party in such action or
proceeding shall be awarded all reasonable costs and expenses incurred in such
action or proceeding, including reasonable attorneys’ fees and costs, in
addition to any other relief awarded by the court.

Exhibit E-1



--------------------------------------------------------------------------------




Nothing in this Bill of Sale alters or amends any covenants, representations,
warranties or indemnities set forth in the Agreement, all of which shall be
independent of the terms and conditions of this Bill of Sale.
(Remainder of Page Intentionally Blank)







Exhibit E-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Bill of Sale on the day and
year first above written.
TRANSFEROR:


3300 WEST OLIVE, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________






TRANSFEREE:


P2 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________















Exhibit E-3



--------------------------------------------------------------------------------




SCHEDULE A TO
BILL OF SALE AND GENERAL ASSIGNMENT


LAND


(3300 West Olive Avenue, Burbank, CA)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED

Exhibit E-4



--------------------------------------------------------------------------------




“FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA PROJECT
(PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED DEVELOPMENT 89-6”
DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS INSTRUMENT NO. 97-596882.
PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452







Exhibit E-5



--------------------------------------------------------------------------------




EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”) is
made as of _______________ ___, 20__, by and between 3300 WEST OLIVE, LLC, a
Delaware limited liability company (“Assignor”), and P2 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company (“Assignee”).
WITNESSETH:
WHEREAS, pursuant to that certain Acquisition and Contribution Agreement dated
as of _________, 2012 (the “Agreement”), between Media Center Development, LLC,
a Delaware limited liability company and Hudson MC Partners, LLC, a Delaware
limited liability company (any term with its initial letter capitalized and not
otherwise defined herein having the meaning set forth in the Agreement),
Assignee has this date acquired from Assignor certain Land identified on
Schedule A attached hereto and the Improvements thereon; and
WHEREAS, under the terms and conditions of the Agreement, it was contemplated
that Assignor and Assignee would enter into this Assignment.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:
AGREEMENT:
1.    Assignor hereby irrevocably transfers, sets over, conveys and assigns to
Assignee the following described property:
(a)    All right, title and interest of Assignor as landlord under the Leases
which are identified on the rent roll attached hereto as Schedule B (the “Rent
Roll”) and all Tenant Deposits made thereunder; and
(b)    All right, title and interest of Assignor in and to the Contracts, to the
extent assignable, and have not been excluded pursuant to the terms of the
Agreement.
TO HAVE AND TO HOLD all of the foregoing unto the Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.
2.    Assignee hereby accepts the foregoing assignment of Leases (including
Tenant Deposits made thereunder to the extent Assignee has received such Tenant
Deposits in cash pursuant to the Agreement or has been credited with such Tenant
Deposits pursuant to Article XII of the Agreement) and Contracts, in each case,
from and after the date hereof, and assumes the obligations thereunder first
arising from and after the date hereof.

Exhibit F-1



--------------------------------------------------------------------------------




3.    This Assignment and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Agreement, and shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns.
4.    This Assignment (a) may be executed in counterparts, each of which shall
be deemed an original, and both of which together shall constitute one and the
same instrument, (b) shall be governed by and construed in accordance with the
laws of the State in which the Property is located, and (c) may not be modified
or amended except by written agreement signed by both parties.
5.    (a)    Assignor agrees to indemnify, protect, hold harmless and, if
requested by Assignee in Assignee’s sole and absolute discretion, defend (with
counsel of Assignee’s choosing) Assignee and any of their respective successors
and assigns, from any and all Losses to the extent arising out of or in
connection with any personal injury, property damage or any other liability
related to the ownership, operation or maintenance of the Property existing or
occurring before the Closing.
(b)    Assignee agrees to indemnify, protect, hold harmless and, if requested by
Assignor in Assignor’s sole and absolute discretion, defend (with counsel of
Assignor’s choosing) Assignor, its permitted successors and permitted assigns,
from any and all Losses to the extent arising out of or in connection with any
personal injury, property damage or any other liability related to the ownership
or operation of the Property first existing or occurring after the Closing.
6.    If any action or proceeding is commenced by either party to enforce its
rights under this Assignment, the substantially prevailing party in such action
or proceeding shall be awarded all reasonable costs and expenses incurred in
such action or proceeding, including reasonable attorneys’ fees and costs, in
addition to any other relief awarded by the court.
7.    Nothing in this Assignment alters or amends any covenants,
representations, warranties or indemnities set forth in the Agreement, all of
which shall be independent of the terms and conditions of this Assignment.
(Remainder of Page Intentionally Blank)



Exhibit F-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment on the day and
year first above written.
ASSIGNOR:


3300 WEST OLIVE, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________






ASSIGNEE:


P2 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________











Exhibit F-3



--------------------------------------------------------------------------------




SCHEDULE A TO
ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS


LAND


(3300 West Olive Avenue, Burbank, CA)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED

Exhibit F-4



--------------------------------------------------------------------------------




“FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA PROJECT
(PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED DEVELOPMENT 89-6”
DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS INSTRUMENT NO. 97-596882.
PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452





Exhibit F-5



--------------------------------------------------------------------------------






SCHEDULE B TO
ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS


RENT ROLL













Exhibit F-6



--------------------------------------------------------------------------------




EXHIBIT G


FORM OF OWNER’S AFFIDAVIT


Order No.
00000089-X49
County
Los Angeles
State
CA
 
 
Insured
P2 Hudson MC Partners, LLC





OWNER’S AFFIDAVIT


The undersigned, of legal age, being first duly sworn, deposes and says:


1.
That Affiant is the _______________ of _________________________, the managing
member of 3300 West Olive, LLC, a Delaware limited liability company, which is
the owner (the “Owner”) of certain premises located in the County of Los
Angeles, State of California, further described on Preliminary Title
Report/Commitment No. 00000089-X49 (the “Land”).



2.
[FILL IN APPLICABLE PARAGRAPH A or B / STRIKE IF NOT APPLICABLE]



A.
    That during the period of six (6) months immediately preceding the date of
this affidavit, no work has been done, no surveys or architectural or
engineering plans have been prepared, and no materials have been furnished in
connection with the erection, equipment, repair, protection or removal of any
building or other structure on the Land or in connection with the improvement of
the Land in any manner whatsoever; OR



B.
    That during the period of six (6) months immediately preceding the date of
this affidavit, certain work has been done and materials furnished in connection
with _________________________________________________
______________________________________________________________________________________________________________________________

[STATE GENERAL NATURE OF THE WORK] upon the Land in the approximate total amount
of $_____________, but that no work whatever remains to be done and that no
materials remain to be furnished to complete the construction in full compliance
with the plans and specifications, nor are there any unpaid bills incurred for
labor and materials used in making such improvements or repairs upon the Land,
or for the services of architects, surveyors or engineers, except as
follows:____________________________________________________________

Exhibit G-1



--------------------------------------------------------------------------------




______________________________________________________________________________________________________________________________________.
Owner, by the undersigned Affiant, agrees to indemnify and hold harmless Chicago
Title Insurance Company against any and all claims arising therefrom.


3.
That Owner has not previously conveyed the Land, is not a debtor in bankruptcy
(and if a partnership, the general partner thereof is not a debtor in
bankruptcy), and has not received notice of any pending court action affecting
the title to the Land.



4.
That, except as shown in the above referenced Preliminary Report/Commitment,
there are no unpaid or unsatisfied security deeds, mortgages, deeds of trust,
UCC Financing Statements, there are no violations of covenants, conditions and
restrictions, claims of lien, special assessments for water, sewage or street
improvements, or taxes that constitute a lien against the Land or that affect
the Land but have not been recorded in the public records.



5.
That the Land is currently in use as an office building.



6.
That there are no other persons or entities that assert an ownership interest in
the Land, nor are there unrecorded easements, claims of easement, or boundary
disputes that affect the Land.



7.
That there are no outstanding options to purchase or rights of first refusal
affecting the Land.



8.
That this affidavit is made with the intention that Chicago Title Insurance
Company (the “Company”) and its policy issuing agents will rely upon it in
issuing their title insurance policies and endorsements. Owner, by the
undersigned Affiant, agrees to indemnify the Company against loss or damage
(including reasonable attorneys’ fees, expenses and costs) incurred by the
Company as a result of any untrue statement made herein.



I hereby declare under penalty of perjury that the foregoing is true and
correct.


Dated this ______ day of _____________, 20__.




“OWNER”


3300 WEST OLIVE, LLC,
a Delaware limited liability company



Exhibit G-2



--------------------------------------------------------------------------------




By:    ___________________________
Name:    ___________________________
Title:    ___________________________





Exhibit G-3



--------------------------------------------------------------------------------




EXHIBIT H


FORM OF NON-IMPUTATION ENDORSEMENT AFFIDAVIT




NON-IMPUTATION ENDORSEMENT AFFIDAVIT


Attached to Policy No. 00000089-X49


Issued By


CHICAGO TITLE INSURANCE COMPANY




County: Los Angeles




STATE OF CALIFORNIA }
COUNTY OF _____________________} S.S.


The undersigned being duly sworn upon oath represents and affirms the following:


The undersigned has reviewed the attached Preliminary Report No. 00000089-X49
and that in reference to the land described therein, the undersigned has not
done anything to create any lien, encumbrance, transfer of interest,
constructive trust or other equity in said land not disclosed in said
Preliminary Report, except for the following matters: (if none, so
state)    ______________________________________________________________________


______________________________________________________________________


nor, does the undersigned have any knowledge of any claim of an interest in or
to said land not disclosed in the Preliminary Report, except for the following
matters: (if none so state).


The undersigned gives this affidavit to induce Chicago Title Insurance Company
to issue and attach its Non-Imputation Endorsement to the policy of title
insurance when issued under the above order.


The undersigned acknowledges that Chicago Title Insurance Company, in issuing
its Non-Imputation Endorsement, will rely upon the representation and
affirmation of the undersigned set forth above.


[Signatures on Next Page]

Exhibit H-1



--------------------------------------------------------------------------------








MEDIA CENTER DEVELOPMENT, LLC,
a Delaware limited liability company




By:                        
Name:                        
Its:                        


















SUBSCRIBED AND SWORN TO (or affirmed) before me on this
_________ day of ________________________, __________, by
________________________________ proved to me on the basis
of satisfactory evidence to be the person(s) who appeared before me.
    
Notary Signature: ____________________________________








(Notary Seal)



Exhibit H-2



--------------------------------------------------------------------------------




EXHIBIT I


ACKNOWLEDGMENT AND ACCEPTANCE
OF ADMISSION OF MEMBER


THIS ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION OF MEMBER, is made and entered
into as of ____________ ___, 20___ (this “Acknowledgment”), by and between
HUDSON JW, LLC, a Delaware limited liability company (“Administrative Member”),
and MEDIA CENTER PARTNERS, LLC, a California limited liability company
(“Sponsor”, and together with Administrative Member, the “Existing Members”),
and MEDIA CENTER DEVELOPMENT, LLC, a Delaware limited liability company (the
“Admitted”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in that certain Limited Liability Company
Agreement of Hudson MC Partners, LLC, dated as of November __, 2012 (as amended
to date, the “JV Agreement”).
WHEREAS, the Existing Members are the Members of Hudson MC Partners, LLC, a
Delaware limited liability company (the “Joint Venture”), under the JV
Agreement;
WHEREAS, the Admitted has contributed to the Joint Venture certain assets in
exchange for the Membership Interests (as defined in that certain Acquisition
and Contribution Agreement, of even date herewith, by and between Admitted, as
“Transferor”, and P2 Hudson MC Partners, LLC, a Delaware limited liability
company, as “Transferee”); and
WHEREAS, each of the Existing Members desires to evidence the admission of the
Admitted as a Member in the Joint Venture, and the Admitted desires to evidence
acceptance of such admission to the Joint Venture.
NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:
1.    Schedule A to the JV Agreement is hereby amended and supplemented by the
addition of the line items set forth in Schedule A attached to this
Acknowledgment.
2.    In accordance with the terms of the JV Agreement, each of the Existing
Members hereby approves the admission of the Admitted as a Member of the Joint
Venture with the interests in the Joint Venture set forth in Schedule A attached
to this Acknowledgment.
3.    Each of the Existing Members hereby certifies that a true and correct copy
of the JV Agreement has been delivered to the Admitted prior to the date hereof.
4.    This Acknowledgment shall be binding upon the parties hereto and their
respective successors, assigns, heirs and legal representatives and may be
relied upon by them and by other third parties.

Exhibit I-1



--------------------------------------------------------------------------------




5.    By its signature below, the Admitted hereby accepts admission to the Joint
Venture as a Member and agrees to be bound by all of the provisions of the JV
Agreement, which are incorporated herein by this reference, and to perform each
and all of the obligations as Pinnacle 2 Sponsor Affiliate (as defined in the JV
Agreement) and as a Member and Sponsor thereunder.
(Remainder of Page Intentionally Blank)

Exhibit I-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment and the
attachment counterpart signature page to the JV Agreement effective as of the
date first written above.


EXISTING MEMBERS:


HUDSON JW, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________




MEDIA CENTER PARTNERS, LLC,
a California limited liability company


By:    ___________________________
Name:    ___________________________
Title:    ___________________________




THE ADMITTED:


MEDIA CENTER DEVELOPMENT, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________







Exhibit I-3



--------------------------------------------------------------------------------




SCHEDULE A TO
ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION OF MEMBER


MEMBERS, CONTRIBUTIONS AND MEMBERSHIP INTEREST




Name and Address of
Additional Member
Net Agreed Value of Contributed Property
Membership Interest
 
[________]
[________]
Name: Media Center Development, LLC


Address: Media Center Development, LLC
c/o M. David Paul Development LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
Attention: Jeffrey M. Worthe


 
 




Exhibit I-4



--------------------------------------------------------------------------------








EXHIBIT J


FORM OF CERTIFICATE OF NON-FOREIGN STATUS


NON-FOREIGN AFFIDAVIT OF
MEDIA CENTER DEVELOPMENT, LLC
[_______________], 20[__]
Section 1445 of the Internal Revenue Code of 1986, as amended (the “IRC”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. In addition, Section 18662 of the California
Revenue and Taxation Code provides that, subject to certain exceptions, a
transferee of a California real property interest must withhold tax if the
transferor is an individual, or is a non-individual that is not a California
resident. To inform P2 Hudson MC Partners, LLC, a Delaware limited liability
company (“Transferee”), that withholding of tax is not required upon the
disposition of a U.S. or California real property interest, more particularly
described on Exhibit A attached hereto, by Media Center Development, LLC, a
Delaware limited liability company (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:
1.Transferor is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the IRC and the
regulations promulgated thereunder);
2.Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the IRC;
3.Transferor’s U.S. taxpayer I.D. number is [________________];
4.Transferor’s office address is c/o [________________________________]; and
5.Transferor owns one hundred percent (100%) of the equity interests in 3300
West Olive, LLC, a Delaware limited liability company, which is an entity
disregarded as separate from its owner for purposes of Treasury Regulation
Section 1.1445-2(b)(2)(iii).
Transferor understands that this certification may be disclosed to the Internal
Revenue Service and/or the California Franchise Tax Board by Transferee and that
any false statement contained herein could be punished by fine, imprisonment, or
both.
Under penalties of perjury, I (the undersigned signatory signing on behalf of
the Transferor below) declare that I have examined the foregoing certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Transferor.
[Remainder of Page Intentionally Left Blank; Signature on Next Page]

Exhibit J-1

--------------------------------------------------------------------------------








MEDIA CENTER DEVELOPMENT, LLC,
a Delaware limited liability company,


By:    Media Center Partners, LLC,
a California limited liability company,
its managing member


By:    _____________________
Name:    Jeffery M. Worthe
        Its:    Vice President

Exhibit J-2







--------------------------------------------------------------------------------




EXHIBIT A
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59’ 37” EAST 484.22
FEET; THENCE NORTH 70° 36’ 36” WEST 148.83 FEET; THENCE NORTH 22° 51’ 36” WEST
21.56 FEET; THENCE NORTH 70° 36’ 36” WEST 88.37 FEET; THENCE NORTH 22° 51’ 36”
WEST 106.22 FEET; THENCE NORTH 70° 36’ 36” WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED “DEVELOPMENT RIGHTS
DEED AND AGREEMENT”, BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION (“GRANTOR”), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
(“GRANTEE”), AND CITY OF BURBANK, A MUNICIPAL CORPORATION (“CITY”), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED “FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED
DEVELOPMENT 89-6” DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS
INSTRUMENT NO. 97-596882.

Exhibit J-3







--------------------------------------------------------------------------------




PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN “AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452

Exhibit J-4







--------------------------------------------------------------------------------




EXHIBIT K


TENANT NOTIFICATION LETTER


Letterhead of Transferor


[Date]


RE:    Lease (the “Lease”) for office space in the Pinnacle II Office Building,
located at 3300 West Olive Avenue, Burbank, California (the “Building”)
Dear Tenant of Pinnacle II Office Building:
Please be advised that, effective as of the date of this letter, P2 Hudson MC
Partners, LLC, a Delaware limited liability company (“Transferee”), has acquired
the Building, and in connection with the transfer, (i) 3300 West Olive, LLC, a
Delaware limited liability company (“Transferor”), has conveyed to Transferee
all of Transferor’s right, title, and interest under the Lease, (ii) Transferor
has transferred to Transferee any and all unapplied and refundable portions of
your security and/or other deposits, and (iii) Transferee has assumed all rights
and obligations under the Lease arising from and after the date of this letter.
From and after the date of this letter, you are advised to perform all of your
duties under the Lease directly to Transferee. Please make all rent payments and
provide all notices under the Lease to Transferee at the below address:
P2 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company


c/o Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025


Sincerely,
3300 WEST OLIVE, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________



Exhibit K-1



--------------------------------------------------------------------------------








EXHIBIT L


FORM OF AUDIT LETTER


[Issuance Date]


 

Ernst & Young LLP
725 S. Figueroa Street
 Los Angeles, CA 90017



In connection with your audit of the statements of revenues and certain expenses
of the [name of company or branch, division or department] (“the Property”) for
the year ended [balance sheet date(s)] and for the [period(s) then ended], we
recognize that obtaining representations from us concerning the information
contained in this letter is a significant procedure in enabling you to form an
opinion whether the statements of revenues and certain expenses present fairly,
in all material respects, the results of operations in conformity with U.S.
generally accepted accounting principles as modified to conform with Regulation
S-X, Rule 3-14 of the Securities and Exchange Commission (“Rule 3-14”).
Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
Accordingly, we make the following representations, which are true to the best
of our knowledge and belief:
Management’s Responsibilities
We recognize that, as members of management of the Property, we are responsible
for the fair presentation of the statements of revenues and certain expenses. We
believe the statements of revenues and certain expenses is fairly presented in
conformity with U.S. generally accepted accounting principles as modified to
conform with Rule 3-14, applied on a consistent basis.
We have made available to your representatives all financial records and related
data.
Unrecorded Audit Differences
There are no unrecorded audit differences identified during the current audit
and pertaining to the latest period presented.
Minutes and Contracts

Exhibit L-1



--------------------------------------------------------------------------------




We do not have formal meetings of the members or directors of the Company and we
do not keep minutes of any meetings of the members or directors to the Company.
Accordingly, we did not provide you with any minutes of meetings of members or
directors. However, we have disclosed to you all significant matters discussed
at those meetings.


We also have made available to you all significant contracts and agreements and
have communicated to you all significant oral agreements. We have complied with
all aspects of contractual agreements that would have a material effect on the
statements of revenues and certain operating expenses in the event of
noncompliance.
Internal Control
There are no transactions of a material nature, individually or in the
aggregate, that have not been properly recorded in the accounting records
underlying the statements of revenues and certain expenses.
We are not aware of any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting.
Risks and Uncertainties
There are no risks and uncertainties related to significant estimates and
current vulnerabilities due to material concentrations that have not been
disclosed in accordance with Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) 275, Risks and Uncertainties.
Presentation of Statements of Revenues and Certain Expenses
The presentation of the statements of revenues and certain expenses is being
presented for the most recent fiscal year available instead of the three most
recent years based on the following factors: (i) the Property were acquired from
an unaffiliated party and (ii) based on due diligence of the Property,
management is not aware of any material factors relating to the Property that
would cause the financial information not to be necessarily indicative of future
operating results.
Revenues
All revenue recognized during the year ended [for the [period(s) then ended] has
been realized (or is realizable) and earned.
Contingent Liabilities
There are no unasserted claims or assessments, including those our lawyers have
advised us of, that are probable of assertion and must be disclosed in
accordance with Accounting Standards Codification (ASC) 450-20, Loss
Contingencies.
There have been no violations or possible violations of laws or regulations in
any jurisdiction whose effects should be considered for disclosure in the
statements of revenues and certain expenses or as a basis for recording a loss
contingency.
There have been no internal investigations or communications from regulatory
agencies or government representatives concerning investigations or allegations
of noncompliance with laws

Exhibit L-2



--------------------------------------------------------------------------------




or regulations in any jurisdiction, or deficiencies in financial reporting
practices, or other matters that could have a material effect on the statements
of revenues and certain expenses.
There are no other liabilities or gain or loss contingencies considered
material, individually or in the aggregate, that are required to be accrued or
disclosed by ASC 450, nor are there any gain contingencies reflected in earnings
that are not in conformity with the provisions of ASC 450.
We have not consulted a lawyer concerning litigation, claims, or assessments.
Oral or Written Guarantees
There are no oral or written guarantees including guarantees of the debt of
others.
Fraud
We acknowledge our responsibility for the design and implementation of programs
and controls to prevent and detect fraud. We have no knowledge of any fraud or
suspected fraud involving management or other employees who have a significant
role in the Property’s internal control over financial reporting. In addition,
we have no knowledge of any fraud or suspected fraud involving other employees
where the fraud could have a material effect on the statements of revenues and
certain expenses. We have disclosed to you all allegations of financial
improprieties, including fraud or suspected fraud, coming to our attention
(regardless of the source or form and including, without limitation, allegations
by “whistle-blowers”) where such allegations could result in a misstatement of
the statements of revenues and certain expenses or otherwise affect the
financial reporting of the Property.
Independence and Conflicts of Interest
We are not aware of any capital lease, material cooperative arrangement, or
other business relationship between the Property and Ernst & Young LLP or any
other member firm of the global Ernst & Young organization.
We are not aware of any reason that Ernst & Young LLP would not be considered to
be independent for purposes of the Property’s audit.
There are no instances where any officer or employee of the Property has an
interest in a property with which the Property do business that would be
considered a “conflict of interest.” Such an interest would be contrary to
Property’s policy.
Related Party Transactions
Transactions with related parties, as defined in ASC 850-10, Related Party
Disclosures, and related amounts receivable or payable, including sales,
purchases, loans, transfers, leasing arrangements, and guarantees, have been
properly recorded and/or disclosed in the statements of revenues and certain
expenses.
Subsequent Events
Subsequent to [balance sheet date(s)], no events or transactions have occurred
or are pending that would have a material effect on the statements of revenues
and certain expenses at that date or for the period then ended, or that are of
such significance in relation to the Property’s affairs to require

Exhibit L-3



--------------------------------------------------------------------------------




mention in a note to the statements of revenues and certain expenses in order to
make them not misleading regarding the results of operations of the Property.
We understand that your audit was conducted in accordance with the auditing
standards generally accepted in the United States as established by the American
Institute of Certified Public Accountants and was, therefore, designed primarily
for the purpose of expressing an opinion on the statements of revenues and
certain expenses of the Property taken as a whole, and that your tests of the
accounting records and other auditing procedures were limited to those that you
considered necessary for that purpose.
Very truly yours,


____________________________________
XX
Chief Executive Officer


____________________________________
XX
Chief Financial Officer


____________________________________
XX
Controller





Exhibit L-4

